Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2257 Page 1 of 83




                      Exhibit A
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2258 Page 2 of 83




 NUMBER DESCRIPTION                                                   IF NEED
                                                                      ARISES
    1.       Hopewell Data Room documents – Contracts and
             Agreements folder - (PLTF_000133-000211)
    2.       Hopewell Data Room documents – Geology folder-
             (PLTF_000212-000258)
    3.       Hopewell Data Room documents – Litigation folder -
             (PLTF_000259-000291)
    4.       Hopewell Data Room documents – Organization
             Documents folder - (PLTF_000292-000436)
    5.       Hopewell Data Room documents - Target Area Leasing       X
             Activity folder (PLTF_000437-000524)
    6.       Title Rover Data Room documents – Contracts and
             Agreements folder - (PLTF_000530-000552)
    7.       Title Rover Data Room documents – Due Diligence
             Questions & Responses folder (PLTF_000553-000584
    8.       Title Rover Data Room documents – Legal folder –         X
             (PLTF_000525-000529 and (PLTF_000585-000592)
    9.       Title Rover Data Room documents – Organization
             Documents folder – (PLTF_000593-000665)
    10.      Title Rover Data Room documents – Presentations
             folder – (PLTF_000666-000680)
    11.      Title Rover Data Room documents – Technology folder
             – (PLTF_000681-000710)
    12.      Transcript of Deposition of Mark Willis (June 27,        X
             2019)
    13.      Plaintiff Ensource Investments LLC's Notice of Taking    X
             Deposition of Defendant Mark Willis, dated 4/23/19
             [Willis deposition Ex. 1]
    14.      Memorandum of Agreement between Title Rover,
             LLC, and Hopewell-Pilot Project, LLC, dated 4/4/16
             [Willis deposition Ex. 2]
    15.      Private Placement Memorandum of Hopewell-Pilot
             Project – Private Placement of Up to 1,000,000 Initial
             Additional Equity Shares [Willis deposition Ex. 3]
    16.      Email chain between Tom Tatham and Brent Stanley,
             cc to Mark Willis, dated 10/17/16 and 10/18/16.
             (TAT_01422-TAT_01423) [Willis deposition Ex. 4]



                                       1
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2259 Page 3 of 83




    17.      Text messages between Mark Willis and Chad Martin
             dated 5/6/16-6/28/16 [Willis deposition Ex. 5]
    18.      Title Rover LLC Powerpoint presentation, titled Data
             Mining for Mineral Resource Investigations, dated
             7/25/16. (PLTF_000670- PLTF 000710) [Willis
             Deposition Ex. 6]
    19.      Hopewell-Pilot Project, LLC Transactions by Account
             as of May 4, 2017 [Willis Deposition Ex. 7]
    20.      Plaintiff Ensource Investments LLC’s First Set of      X
             Interrogatories to Defendant Mark A. Willis
    21.      Defendant Mark A. Willis’ Objections to Plaintiff’s    X
             Interrogatories
    22.      Plaintiff Ensource Investments LLC’s First Set of      X
             Interrogatories to Defendant Mark A. Willis
    23.      Defendant Mark A. Willis’ Responses to Plaintiff’s     X
             First Set of Interrogatories
    24.      Defendant Mark A. Willis’ Supplemental Responses to    X
             Plaintiff’s First Set of Interrogatories
    25.      Plaintiff Ensource Investments LLC’s Second Set of     X
             Interrogatories to Mark A. Willis
    26.      Defendant Mark A. Willis’ Responses to Plaintiff’s     X
             Second Set of Interrogatories
    27.      Plaintiff Ensource Investments LLC’s First Set of      X
             Requests for Production of Documents to Defendant
             Mark A. Willis.
    28.      Defendant Mark A. Willis’ Responses to Plaintiff’s     X
             Request for Production of Documents
    29.      Plaintiff Ensource Investments LLC’s Second Set of     X
             Requests for Production of Documents to Defendant
             Mark A. Willis
    30.      Defendant Mark A. Willis’ Responses to Plaintiff’s     X
             Second Set of Request for Production of Documents
    31.      Plaintiff Ensource Investments LLC’s Third Set of      X
             Requests for Production of Documents to Defendant
             Mark A. Willis
    32.      Defendant Mark A. Willis’s responses to Plaintiff      X
             Ensource Investments LLC’s Third Set of Requests for
             Production of Documents



                                      2
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2260 Page 4 of 83




    33.      Plaintiff Ensource Investments LLC’s First Set of       X
             Requests for Admission to Defendant Mark A. Willis
    34.      Defendant Mark A. Willis’s responses to Plaintiff       X
             Ensource Investments LLC’s First Set of Requests for
             Admission
    35.      Plaintiff Ensource Investments LLC’s First Set of       X
             Interrogatories to Defendant Willis Group, LLC
    36.      Defendant Willis Group, LLC’s Response to Plaintiff’s   X
             First Set of Interrogatories
    37.      Defendant Willis Group, LLC’s Supplemental              X
             Responses to Plaintiff’s First Set of Interrogatories
    38.      Plaintiff Ensource Investments LLC’s First Set of       X
             Requests for Production of Documents to Defendant
             Willis Group, LLC
    39.      Defendant Willis Group, LLC’s Responses to              X
             Plaintiff’s Request for Production of Documents
    40.      Plaintiff Ensource Investments LLC’s Second Set of      X
             Requests for Production of Documents to Defendant
             Willis Group, LLC
    41.      Defendant Willis Group, LLC’s Responses to              X
             Plaintiff’s Second Set of Request for Production of
             Documents
    42.      Plaintiff Ensource Investments LLC’s First Set of       X
             Interrogatories to Defendant Beyond Review, LLC
    43.      Defendant Beyond Review, LLC’s Response to              X
             Plaintiff’s First Set of Interrogatories
    44.      Defendant Beyond Review, LLC’s Supplemental             X
             Responses to Plaintiff’s First Set of Interrogatories
    45.      Plaintiff Ensource Investments LLC’s First Set of       X
             Requests for Production of Documents to Defendant
             Beyond Review, LLC
    46.      Defendant Beyond Review, LLC’s Responses to             X
             Plaintiff’s Request for Production of Documents
    47.      Plaintiff Ensource Investments LLC’s Second Set of      X
             Requests for Production of Documents to Defendant
             Beyond Review, LLC
    48.      Defendant Beyond Review, LLC’s Responses to             X
             Plaintiff’s Second Set of Request for Production of
             Documents


                                       3
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2261 Page 5 of 83




    49.      Plaintiff Ensource Investments LLC’s First Set of       X
             Interrogatories to Defendant Image Engine, LLC
    50.      Defendant Image Engine, LLC’s Response to               X
             Plaintiff’s First Set of Interrogatories
    51.      Defendant Image Engine, LLC’s Supplemental              X
             Responses to Plaintiff’s First Set of Interrogatories
    52.      Plaintiff Ensource Investments LLC’s First Set of       X
             Requests for Production of Documents to Defendant
             Image Engine, LLC
    53.      Defendant Image Engine, LLC’s Responses to              X
             Plaintiff’s Request for Production of Documents
    54.      Plaintiff Ensource Investments LLC’s Second Set of      X
             Requests for Production of Documents to Defendant
             Image Engine, LLC
    55.      Defendant Image Engine, LLC’s Responses to              X
             Plaintiff’s Second Set of Request for Production of
             Documents
    56.      Defendant Image Engine, LLC’s Supplemental              X
             Responses to Plaintiff’s Second Set of Request for
             Production of Documents
    57.      Willis Group Family of Companies Master Services
             Agreement between Willis Group LLC and Genuent,
             Image Engine, Beyond Review, Panoramic Solutions,
             and Engineering Data Integrity Services, dated
             11/21/16. (TAT_36376-36383)
    58.      Email chain between Mark Willis and Tom Tatham
             dated 10/4/16 re: Draft Services Agreement.
             (TAT_29501-29502)
    59.      Email chain beginning with 10/18/16 email from Tom
             Tatham to Brent Stanley re: Are the wires going out
             today? (TAT_1422-1423)
    60.      Email dated 11/1/16 from Brent Stanley to Tom
             Tatham re: Joe’s Analysis of the BR deliverable; with
             attachment. (TAT 1247 (email) TAT_1248
             (attachment))
    61.      Email chain beginning with 10/17/16 email from Mark
             Willis to Tom Tatham re: John Martin. (TAT_30157)




                                       4
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2262 Page 6 of 83




    62.      Email chain beginning with 10/24/16 email from Tom
             Tatham to Mark Willis re: Task Status. (TAT_30910-
             30911)
    63.      Email chain beginning with 11/2/16 email from John
             Martin to Tom Tatham re: Today – Friday.
             (TAT_24339-24340)
    64.      Email chain beginning with 9/6/16 email from Tom
             Tatham to John Martin re: Meeting tomorrow Weds
             Sept 7 @ 1:30pm. (TAT_22376-22382)
    65.      Settlement Agreement and Mutual Release dated
             6/24/16 between Willis Group, Image Engine, Donovan
             & Watkins Legal Solutions; and Beyond Recognition
             and John Martin. (TAT_22022-22034)
    66.      Email chain beginning with 10/27/16 email from Mark
             Willis to Brent Stanley and Tom Tatham re: FW:
             schedule. (TAT_28379-28381)
    67.      Email dated 10/14/16 from Tom Tatham to Mark Willis
             re: FW: AIT Transfer Info – Oct 17 payroll obligations.
             (TAT_27550)
    68.      Email dated 10/4/16 from Tom Tatham to Mark Willis        X
             re: I’d downtown this morning with SMW!, with
             attachment. (TAT_28963 (email), TAT_28964
             (attachment))
    69.      Independent Contractor Agreement dated 3/19/16            X
             between Title Rover and Brent Stanley. (TAT_42542-
             42547)
    70.      Substantia Logix 3/8/16 Statement of Work for Data        X
             Services presented to Title Rover LLC (TAT_42535-
             42541)
    71.      Email dated 11/20/17 from Joseph Haynes to Tom            X
             Tatham re: Quote for portal development; with
             attachment: Proposal for Title Rover Property Search
             Portal. (TAT_43113 (email) TAT_43114-43115
             (attachment))
    72.      Email chain beginning with 2/18/16 email from Mark        X
             Willis to Tom Tatham re: FW: Courthouse Walkabout
             Contract and Settlement Agreement for your review;
             with attachment: Settlement, Release Agreement,
             Copyright Assignment, And License Agreement.


                                        5
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2263 Page 7 of 83




             (TAT_27631-27632 (email) TAT_27633-27641
             (attachment))
    73.      Email dated 8/23/16 from Brent Stanley to Tom
             Tatham re: Doc; with attachment: TitleRover IP Aug
             22, 2016. (TAT_569 (email) TAT_570-582
             (attachment))
    74.      Presentation titled Data Mining for Mineral Resource
             Investigations – Capabilities Summary and Technical
             Overview, August 19, 2016. (TAT_00584-00600)
    75.      Presentation titled TitleRover Search Engine Approach
             October 17, 2016. (TAT_00602-00619)
    76.      Document titled Image Engine Proposal Quality           X
             Review & Coding Documents in Title Rover from
             Madison County, TX, June 13, 2016. (TAT_00788-
             00790)
    77.      Email dated 4/19/16 from Brent Stanley to Tom           X
             Tatham, Mark Willis, Greg Kane, re: First Draft user
             guide; with attachment: TitleRover Web Portal User
             Guide Version 1.0. (TAT 41616 (email) TAT_41617-
             41626 (attachment))
    78.      Redlined documents re: Title Rover’s proprietary
             software. (TAT_3606-3607, 3608, 3609-3611)
    79.      Email from Tom Tatham to Mark Willis dated 5/13/16      X
             re: Simple Hopewell Pitch, with 4 attachments.
             (TAT_31368 (email), TAT_31369, 31371, 31372,
             31373 (attachments))
    80.      Email chain beginning with 1/6/17 email from Mark       X
             Willis to Richard Nawracaj, Justin Pannu, Chad Marin,
             Jerome Johns, Cliff Sharp re: Ensource Investments
             LLC v Thomas P Tatham et al. (TAT_29527-29529)
    81.      Email chain beginning with 6/7/16 email from Tom        X
             Tatham to Mark Willis re: Opportunity. (TAT_30410-
             30413)
    82.      Email chain beginning with email from Tom Tatham to     X
             Mark Willis dated 6/30/16 re: Hopewell-Pilot Project
             LLC – Private Placement of Initial Additional Equity
             Shares (“IAE Shares”) now convertible to Title Rover
             LLC shares. (TAT_30041-30043)



                                       6
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2264 Page 8 of 83




    83.      Email from Tom Tatham to Mark Willis dated 11/23/16 X
             with forwarded emails between Tom Tatham and
             William Barrett, re: Final Offer to Lease mineral
             interests owned by M.H. & Gayle Barrett, with
             attachment. (TAT_27823-27830 (emails), TAT 27831-
             27834 (attachment))
    84.      Email from Tom Tatham to Mark Willis dated 11/4/16 X
             re: Transaction Summary and Forecast, with
             attachment. (TAT_31414, 31415)
    85.      Email from Tom Tatham to Mark Willis dated 4/13/16
             re: Six Month Cash Forecasts for Hopewell-Pilot
             Project LLC and Title Rover LLC, with two
             attachments. (TAT_31380 (email), TAT_31381,
             TAT_31383 (attachments))
    86.      Email from Michelle Johnson to Tom Tatham dated
             12/16/16 re: Hopewell Trial Balance at Selected Dates,
             with attachment. (TAT_36291 (email) TAT_36292-
             36299 (attachment))
    87.      Email chain between Tom Tatham and Mark Willis
             dated 5/17/16 re: Hopewell – accounts payable.
             (TAT_29825)
    88.      Email from Mark Willis to Tom Tatham dated 8/23/16
             re: FW:D & W Legal open invoices for Hope Well,
             with forwarded emails between Bob Morgan and Tom
             Tatham. (TAT_27675-27676)
    89.      Email chain between Tom Tatham and Mark Willis
             dated 6/18/16 with forwarded emails between Greg
             Kane and Tom Tatham re: Notice to Cease and Desist –
             Greg Kane, Kane Group. (TAT_27797-27802)
    90.      Email from Tom Tatham to Mark Willis dated 5/25/16 X
             with attachment. (TAT_31536 (email), TAT_31537
             (attachment))
    91.      Email from Tom Tatham to Mark Willis dated 6/1/16
             re: Wire transfers to Title Rover and Hopewell.
             (TAT_31526)
    92.      Email from Tom Tatham to Mark Willis dated 5/16/16
             re: Transfer to Title Rover LLC. (TAT_31504)




                                      7
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2265 Page 9 of 83




    93.      Email from Tom Tatham to Mark Willis dated
             10/13/16. Subject: Short term advance to Hopewell-
             Pilot Project, LLC??? (TAT_31366)
    94.      Email chain between Tom Tatham and Mark Willis
             dated 6/6/16 with emails below between Tom Tatham,
             Brent Stanley, and Mark Willis, forwarding emails
             between Joseph Haynes and Greg Kane re: Problems
             with Tatham Willis, with attachment. (TAT_30574-
             30577 (emails) TAT_30578-30586 (attachment))
    95.      Email chain between Tom Tatham and Mark Willis
             dated 8/8/16 re Hopewell – Private Placement of Initial
             Equity Shares – Status report for 2pm call. (TAT
             _29867-29868)
    96.      Email chain between Mark Willis and Tom Tatham
             dated 8/23/16 re: Hopewell payables. (TAT_30037)
    97.      Email chain between Tom Tatham and Mark Willis            X
             dated 4/28-4/2916 re: Hopewell & Title Rover – Cash
             Requirements for Week of 5/2. (TAT_29919-29920)
    98.      Emails chain between Mark Willis and Richard
             Nawracaj dated 12/10-12/16/16 re: Hopewell
             Information request. (TAT_29839-29845)
    99.      Email from Tom Tatham to Mark Willis dated 12/23/16
             re moving money around to pay the outstanding
             invoices (TAT_3720)
    100.     Email from Tom Tatham to Greg Kane dated 4/28/16 re       X
             Carlos Manrique’s invoice for 4/15/2016-4/30/2016
             (TAT_6629 (email), TAT_6630 (attachment))
    101.     Email from Tom Tatham to Greg Kane dated 3/10/16 re       X
             Draft Message to Steve Ervi re Exclusive Contracts
             Services – please provide comments. Comments re
             Steve Ervi’s services (TAT_7971)
    102.     Email from Greg Kane to Tom Tatham, Mark Willis,          X
             Mike Willis, Doug Schroeder dated 3/10/16 re: Steve
             Ervi Deal (TAT_09207)
    103.     Email chain beginning with email dated 12/7/16 from
             Tom Tatham to Mark Willis re: FW: Draft Progress
             Report and Cover letter to Hopewell Investors &
             Lenders - Draft



                                        8
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2266 Page 10 of 83




             For Review - Please Provided Comments As Soon As
             Possible - Confidential Information; with attachment.
             (Email TAT 27689; attachment TAT_27691-27692)
     104.    Email chain beginning with 8/22/16 email from           X
             Michelle Hansen to Tom Tatham re: Hopewell
             Accounting Questions? (TAT_32113-32116)
     105.    Email chain beginning with 8/25/16 email from Tom       X
             Tatham to Michael C Foran re: Hopewell Pilot Project.
             (TAT_32130-32131)
     106.    Email chain beginning with 8/25/16 email from Tom       X
             Tatham to Mark Willis re: Hopewell Pilot Project.
             (TAT_32134-32135)
     107.    Email chain beginning with 5/9/16 email from Mark       X
             Willis to Tom Tatham re: Wednesday or Thursday
             meeting with you and Greg Kane. (TAT_31254)
     108.    Email chain beginning with 6/6/16 email from Tom        X
             Tatham to Mark Willis re: Problems with Tatham
             Willis. (TAT_30596-30599)
     109.    Email from Tom Tatham to Michelle Johnson and           X
             Mark Willis re: Designated Investors - Exhibit A – to
             MCA Agreement and for TPT follow up with Mark
             Willis Contacts, with attachment. (TAT 34133 (email),
             TAT_34134 (attachment))
     110.    Email chain beginning with 5/31/16 email from Tom
             Tatham to Mark Willis re: Hopewell-Docs?
             (TAT_29827-29828)
     111.    Email chain beginning with 6/16/16 email from Mark      X
             Willis to Tom Tatham re; Hopewell – Title Rover –
             financing – SMW Group. (TAT_29895-29896)
     112.    Email from Mike McDeavitt to Tom Tatham dated           X
             7/28/16 re: Hopewell-Pilot Project LLC CA & Non-
             Compete Agreement – Preliminary Information with
             attachment – Mike McDeavitt’s info. (TAT_3391;
             attachment TAT_3392)
     113.    Email from Tom Tatham to Chad Martin dated 8/9/16       X
             with attachment - list of the names of potential
             investors from Chad Martin (TAT_3431-3432;
             attachment TAT_3433)



                                       9
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2267 Page 11 of 83




     114.    Email from Tom Tatham to Gil Lopez re 2nd tranche of    X
             Hopewell (TAT_5544)
     115.    Email from Tom Tatham to Greg Kane dated 3/11/16        X
             re: Hopewell – Pilot Project Entity – Path forward
             (TAT_7760)
     116.    Email from Tom Tatham to Greg Kane dated 2/5/16 re:     X
             In Field all day today – states Doug Schroeder has
             raised $500k; Mark Manning has the Saudis for $500k;
             Tari Vickery has a Denver fund (1 Billion) that will
             come in with $500k (TAT_08372)
     117.    Email from Tom Tatham to Greg Kane; Doug                X
             Schroeder re: Steve Ervi deal discusses Mark/Tari’s
             possible investment of $35mm with $7mm each tranche
             (TAT_9209)
     118.    Email from Tom Tatham to Michelle Johnson dated         X
             6/7/16 with attachments
             Confidentiality Agreement (6/1/2016); PPM
             (5/31/2016); Hopewell Subscription Booklet
             (5/31/2016); Amended & Restated Company
             Agreement (5/31/2016) (TAT_3077, TAT_3079,
             TAT_3082, TAT_3091, TAT_3110)
     119.    Email chain beginning with email from Tom Tatham to     X
             Chad Martin dated 6/29/16 re: Hopewell-Pilot Project,
             with attachments: Share Exchange Warrant; Title
             Rover, LLC Preliminary Business & Exploitation Plan
             June 2016
             (TAT_3200 (email); TAT_3201, TAT 3208
             (attachments))
     120.    Hopewell Subscription Booklet (7/31/2016); PPM
             (5/31/2016); Amended & Restated Company
             Agreement (6/10/2016); Title Rover Shares Exchange
             Warrant (TAT_3260, TAT_3261, TAT_3280,
             TAT_3285, TAT_3317)
     121.    Email chain beginning with email from Tom Tatham to
             Ensource members dated 7/29/16 re: Hopewell-Pilot
             Project with attachments: Hopewell Term Sheet (July
             2016); Hopewell Executive Summary (July 2016);
             Hopewell Unit Map (TAT_3540, TAT_3542,
             TAT_3550, TAT_3552)


                                      10
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2268 Page 12 of 83




     122.    Email from Tom Tatham to Gil Lopez dated 3/22/17
             with attachment K-1 of Hopewell for 2016 (TAT_5514,
             TAT_5515)
     123.    Email chain beginning with email from Tom Tathm to     X
             Greg Kane dated 3/17/16 re: Hopewell-Pilot Project
             Entity with attachments: Draft Agreement and Basic
             Terms for the formation of Hopewell-Pilot Project
             Entity-3-17-16 (TAT_8317, TAT_8319)
     124.    Email chain beginning with 9/27/16 email from Mark     X
             Willis to Tom Tatham and Michelle Johnson re: Ervi
             payment. (TAT_29619)
     125.    Email chain beginning with 6/14/16 email from Tom      X
             Tatham to Mark Willis re: Follow up. (TAT_29760-
             29761)
     126.    Email chain beginning with 5/20/16 email from Tom      X
             Tatham to Mark Willis re: FW: Hopewell – Secured Cv
             Term Debt – Draft Term Sheet. (TAT_27867)
     127.    Email chain beginning with 6/1/16 email from Mark
             Willis to Tom Tatham and Brent Stanley re: FW:
             Cancelling tomorrow’s meeting. (TAT_27622-27624)
     128.    Email dated 6/24/16 from Mike Willis to Tom Tatham     X
             re: CASH. (TAT_38303)
     129.    Email chain beginning with 6/25/16 email from Mike     X
             Willis to Tom Tatham re: CASH (TAT_38349)
     130.    Email chain beginning with 6/6/16 email from Mike
             Willis to Mark Willis & tom Tatham re: Hopewell –
             Title Rover – financing – SMW Group. (TAT_38358-
             38359)
     131.    Email chain beginning with 3/3/17 email from Mike      X
             Willis to Mark Willis and Tom Tatham re: Payment
             status. (TAT_38363-38367)
     132.    Email from Tom Tatham to Mark Willis re: Updates?      X
             (TAT_31514)
     133.    Email dated 12/23/16 from Tom Tatham to Mark Willis    X
             re: Resolution of Image Engine outstanding invoices.
             (TAT_31340)
     134.    Email chain beginning with 4/20/17 from Mike Willis    X
             to Tom Tatham re: Willis Group. (TAT_38380-38381)



                                      11
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2269 Page 13 of 83




     135.    Email chain beginning with 4/18/17 email from Tom       X
             Tatham to mark Willis and Dan Lensgraf re: Willis
             Group. (TAT_31280-31282)
     136.    Email chain beginning with 12/7/16 email from Mark
             Willis to Tom Tatham re: Updates? (Investor update
             looks good) (TAT_31244)
     137.    Email chain beginning with 11/8/16 email from Mark
             Willis to Tom Tatham re: Transaction Summary and
             Cash Forecast. (TAT_31192)
     138.    Email chain beginning with 8/8/16 email from Mark       X
             Willis to Tom Tatham re: Title Rover LLC – Proposed
             Equity to SLX/key employees. (TAT_31141-31142)
     139.    Email chain beginning with 7/20/16 email from Mark      X
             Willis to Tom Tatham re: Title Rover LLC – Proposed
             Equity to SLX/key employees. (TAT_31139-31140)
     140.    Email chain beginning with 6/14/16 email from Mark      X
             Willis to Brent Stanley re: QC Scope Estimate.
             (TAT_30718-30720)
     141.    Email chain beginning with 8/28/16 email from Tom
             Tatham to Mark Willis re: FW: Dilution/OA/TR/other
             provisions. (TAT_27685-27686)
     142.    Email chain beginning with 9/2/16 email from Tom
             Tatham to Mark Willis re: FW: EnSource Subscription
             Agreement. (TAT_27760-27761)
     143.    Email chain beginning with 9/9/16 email from Mark
             Willis to Tom Tatham re: Revised Company
             Agreements – Status Report. (TAT_30772-30774)
     144.    Hopewell-Pilot Project, LLC Revised Notice of Annual    X
             Meeting of Members, dated 1/13/17. (TAT_33824)
     145.    Email dated 9/27/16 from Michelle Johnson to Tom
             Tatham re: Ervi payment. (TAT_34271)
     146.    Email dated 2/9/17 from Michelle Johnson to Tom         X
             Tatham re: Emailing Annual Meeting Minutes 1/13/17
             with suggested revisions; with attachment: Minutes of
             Annual Meeting of Members of Hopewell-Pilot Project,
             LLC dated 1/13/17. (TAT_34140 (email) TAT_34141-
             34146 attachment))
     147.    Email dated 4/13/17 from Michelle Johnson to Tom
             Tatham re: Emailing: Hopewell Member meeting


                                      12
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2270 Page 14 of 83




             4.13.17, with attachment – Minutes of Meeting.
             (TAT_34254 (email) TAT_34255-34259 (attachment))
     148.    Email chain beginning with 3/3/17 email from Mark          X
             Willis to Michelle Johnson re: payment status.
             (TAT_30466-30470)
     149.    Email chain beginning with 3/3/17 email from Mark          X
             Willis to Mike Willis re: Payment status. (TAT_30452-
             30457)
     150.    Email chain beginning with 7/25/16 email from Mark         X
             Willis to Tom Tatham and Brent Stanley re: John
             Martin. (TAT_30161-30164)
     151.    Email dated 6/16/16 from Mark Willis to tom Tatham         X
             re: Image Engine – Historical Financials. (TAT_30141)
     152.    Email chain beginning with 1/18/17 email from Tom          X
             Tatham to Mark Willis re: Meet this afternoon?
             (TAT_30281)
     153.    Email chain beginning with 7/12/16 email from Tom
             Tatham to Mark Willis re: Hopewell-Pilot Project, LLC
             – Private Placement of Initial Additional Equity Shares,
             (TAT_30077-30079)
     154.    Email chain beginning with 5/27 16 email from Tom          X
             Tatham to Mark Willis re: Hopewell Draft Docs.
             (TAT_29981-29983)
     155.    Email chain beginning with 5/27/16 email from Tom          X
             Tatham to Mark Willis re: Hopewell Draft Docs, with
             attachment: color-coded map. (TAT_29986-29987
             (emails) TAT_29988 (attachment))
     156.    Email chain beginning with 5/27/16 email from Tom          X
             Tatham to Mark Willis re: Hopewell Draft docs, with
             attachment: Project Highlights. (TAT_30000-30001
             (emails), TAT_30002 (attachment))
     157.    Email chain beginning with email from Greg Kane to         X
             Michelle Johnson re: What time on Tuesday is good for
             you (re: meeting 1/12/2016 at 10 am) (TAT_2465-
             2466)
     158.    Attachment TAT_2963: Hopewell Pilot Project                X
             summary and background TAT_2962, TAT_2963
     159.    Chad Martin’s email to Jim Nance from Willis Nance         X
             Investments, LLC re scheduling TAT_3434


                                       13
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2271 Page 15 of 83




     160.    Tom Tatham’s email to Prosperity Bank; Attachments:
             Certificate of Formation Hopewell; Company
             Agreement; Third Amended and Restated Company
             Agreement TAT_3672, TAT_3673, TAT_3676,
             TAT_3677, TAT_3681
     161.    Greg Kane’s email to Mark Willis, Tom Tatham, and          X
             Doug Schroeder: TAT_7572
     162.    Proposed Assignments of OORI from Hopewell to SDE          X
             Ventures & Brett Oil (Hank Gamble’s company)
             (unsigned) for $100 each TAT_9899, TAT_9900,
             TAT_9904
     163.    Consulting Agreement between Hopewell and Hank             X
             Gamble (unsigned);
             Hank Gamble is to provide “legal advice and
             interpretations, lease and title review, and negotiation
             strategies …” and get $750/day TAT_9921
     164.    Email from Tom Tatham to Hank Gamble dated                 X
             10/25/16 re: Execution Copies (Hopewell and SMW)
             and attachment TAT_9944, TAT_9945
     165.    Plaintiff Ensource Investments LLC’s First Set of          X
             Interrogatories to Defendant Thomas P. Tatham
     166.    Defendant Thomas P. Tatham’s Objections and                X
             Responses to Plaintiff’s First Set of Interrogatories
     167.    Plaintiff Ensource Investments LLC’s Second Set of         X
             Interrogatories to Defendant Thomas P. Tatham
     168.    Plaintiff Ensource Investments LLC’s First Set of          X
             Requests for Production of Documents to Defendant
             Thomas P. Tatham
     169.    Defendant Thomas P. Tatham’s Responses to                  X
             Plaintiff’s First Set of Request for Production of
             Documents
     170.    Plaintiff Ensource Investments LLC’s Second Set of         X
             Requests for Production of Documents to Defendant
             Thomas P. Tatham
     171.    Plaintiff Ensource Investments LLC’s First Set of          X
             Interrogatories to Defendant PDP Management Group
             LLC




                                       14
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2272 Page 16 of 83




     172.    Plaintiff Ensource Investments LLC’s First Set of         X
             Requests for Production of Documents to Defendant
             PDP Management Group, LLC
     173.    Defendant PDP Management Group, LLC’s Responses           X
             to Plaintiff’s Request For Production of Documents
     174.    Plaintiff Ensoucre Investments LLC’s Second Set of        X
             Requests for Production of Documents to Defendant
             PDP Management Group, LLC
     175.    Declaration of Thomas P. Tatham dated August 19,
             2019
     176.    Transcript of deposition of Joseph Haynes (4/29/19)       X
     177.    Plaintiff Ensource Investments LLC’s Notice of Taking     X
             Deposition of Non-Party Witness Joseph V. Haynes
             [Haynes deposition Ex. 1]
     178.    Documents produced by Joseph V. Haynes on hard
             drive. [Haynes deposition Ex. 2]
     179.    Document titled Net payments to AIT LLC re: Title
             Rover/Hopewell. [Haynes deposition Ex. 3]
     180.    Email chain beginning with Tom Tatham to Richard
             Nawracaj dated 8/30/16, forwarding email chain
             between Brent Stanley and Pat Doherty with Joseph
             Haynes copied re: Title Rover LLC, Proposed Equity to
             SLX/Key Employees – Memo to File re confirmation
             of Commercial Terms. (WIL_00004201-4202).
             [Haynes deposition Ex. 4]
     181.    Copy of Title Rover LLC Powerpoint presentation,
             titled Data Mining for Mineral Resource Investigations,
             dated 7/25/16. (PLTF_000670-710). [Haynes
             deposition Ex. 5]
     182.    Email from Brent Stanley to Tom Tatham dated
             11/1/16 re: Joe’s analysis of the BR deliverable, with
             attachment: Preliminary Report on BR Extraction data.
             (TAT_01247-1248). [Haynes deposition Ex. 6]
     183.    Email chain, top email from Tom Tatham to Jennifer
             Burkhardt dated 11/20/17 forwarding email chain
             between Tom Tatham and Joseph Haynes dated
             11/20/17 re: Quote for portal development.
             (TAT_18818-18819). [Haynes deposition Ex. 7]



                                       15
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2273 Page 17 of 83




     184.    Documents on flash drive at Joseph V. Hanes’s
             deposition – Chain3d data files produced by Title
             Rover trustee [Haynes deposition Ex. 8].
     185.    Title Rover, LLC, Schedule of Consultants, Contractors
             and Outside Services (excludes legal counsel and
             investment bankers). (WIL_0000640) [Haynes
             deposition Ex. 9]
     186.    Print out of Substantia Logix web page for Consultant
             Joseph V. Haynes. [Haynes deposition Ex. 10]
     187.    Documents produced by Joseph Haynes: Email chain
             beginning with email from Susan Willard to Joseph
             Haynes dated 4/23/19 re: Litigation (PLTF_003370-
             PLTF_003372)
     188.    Documents produced by Joseph Haynes: Email chain
             beginning with email from Susan Willard to Joseph
             Haynes dated 4/23/19 re: Litigation (PLTF_003373-
             PLTF_003375)
     189.    Documents produced by Joseph Haynes: Email chain
             beginning with email from Susan Willard to Brent
             Stanley dated 5/18/17 re: Title Rover Litigation
             (PLTF_003376- PLTF_003379)
     190.    Documents produced by Joseph Haynes: Email chain
             beginning with email from Mark Willis to Michelle
             Johnson dated 3/3/17 re: Payment status
             (PLTF_003380- PLTF_003384)
     191.    Documents produced by Joseph Haynes: Email chain
             beginning with email from Tom Tatham to Brent
             Stanley and Joseph Haynes dated 1/18/17 re: FW: Wire
             info (PLTF_003385- PLTF_003386)
     192.    Documents produced by Joseph Haynes: Email chain       X
             beginning with email from Tom Tatham to Brent
             Stanley dated 11/22/16 Re: Updated WebEx meeting:
             TitleRover Portal Functionality Training and Feedback
             (PLTF_003387- PLTF_003389)
     193.    Documents produced by Joseph Haynes: Email chain
             beginning with email from Tom Tatham to Brent
             Stanley dated 11/14/16 re: FW: Progress Update; with
             attachment: Titler Rover, LLC - Follow on Financing



                                      16
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2274 Page 18 of 83




             Alternatives-Nov 2016[2].docx (PLTF_003390-
             PLTF_003393)
     194.    Documents produced by Joseph Haynes: Documents
             produced by Joseph Haynes: Email chain beginning
             with email from John Martin to Michelle Johnson Re:
             Review TitleRover Progress on Data Readiness ---Dial:
             832-581-4099 - Pin: 6146 dated 11/2/16
             (PLTF_003394- PLTF_003395)
     195.    Email chain beginning with email from Joseph Haynes
             to Brent Stanley RE: BookPageXref dated 11/1/16;
             with attachment OCR Comparison.docx
             (PLTF_003396- PLTF_003401)
     196.    Documents produced by Joseph Haynes: Email chain
             beginning with email from Tom Tatham to Joseph
             Haynes Re: Query explanation dated 10/12/16
             (PLTF_003402)
     197.    Documents produced by Joseph Haynes: Email chain
             beginning with email from Tom Tatham to John Martin
             dated 10/12/16 Re: [Update] Review TitleRover
             Progress on Data Readiness ---Dial: 832-581-4099 -
             Pin: 6146 (PLTF_003403-PLTF_003405)
     198.    Documents produced by Joseph Haynes: Email chain      X
             beginning with email from Brent Stanley to Joseph
             Haynes dated 9/12/16 re: FW: Notes from our meeting
             today (PLTF_003406)
     199.    Documents produced by Joseph Haynes: Email chain      X
             beginning with email from John Martin to Michelle
             Johnson dated 9/9/16 Re: Review TitleRover Progress
             on Data Readiness ---Dial: 832-581-4099 - Pin: 1400
             (PLTF_003407-PLTF_003409)
     200.    Documents produced by Joseph Haynes: Email chain      X
             beginning with email from Brent Stanley to Tom
             Tatham dated 8/30/16 RE: Title Rover, LLC - Proposed
             Equity to SLX/key employees- Memo to file
             (PLTF_003410-PLTF_003411)
     201.    Documents produced by Joseph Haynes: Email chain
             beginning with email from Brent Stanley to Joseph
             Haynes dated 8/30/16 re: FW: Follow Up Diligence



                                      17
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2275 Page 19 of 83




             Queries - Title Rover Dilution Issues (PLTF_003412-
             PLTF_003424)
     202.    Email chain beginning with email from Brent Stanley
             to John Martin dated 7/26/16 RE: Update
             (PLTF_003425-PLTF_003428)
     203.    Documents produced by Joseph Haynes: Email chain          X
             beginning with email from Brent Stanley to Mark
             Willis and Tom Tatham dated 7/24/16 re: INTERNAL
             ONLY FW: Please send the rest ASAP (PLTF_003429-
             PLTF_003440)
     204.    Documents produced by Joseph Haynes: Email chain
             beginning with email from Christa Julich to Brent
             Stanley dated 7/22/16 re: RE: Hopewell-Madison
             Documents; with attachment ErrorChecking.xlsx
             (PLTF_003441-PLTF_003449)
     205.    Transcript of deposition of Susan Willard- Killen as      X
             PMQ of Substantial Logix (4/30/19)
     206.    Plaintiff Ensource Investments LLC’s Notice of Taking     X
             Deposition of Non-Party Witness Substantia Logix
             LLC’s Person Most Knowledgeable (Susan Willard-
             Killen). [Willard-Killen deposition Ex. 1]
     207.    Substantia Logix LLC’s responses to Requests for          X
             Production of Documents and documents produced in
             response to requests in Attachment to Civil Subpoena.
             [Willard-Killen deposition Ex. 2]
     208.    Copy of Title Rover LLC Powerpoint presentation,
             titled Data Mining for Mineral Resource Investigations,
             dated 7/25/16. (PLTF_000670-000710). [Willard-
             Killen deposition Ex. 3]
     209.    Email chain beginning with Tom Tatham to Richard
             Nawracaj dated 8/30/16, forwarding email chain
             between Brent Stanley and Pat Doherty with Joseph
             Haynes copied re: Title Rover LLC, Proposed Equity to
             SLX/Key Employees – Memo to File re confirmation
             of Commercial Terms. (WIL_00004201-4202).
             [Willard-Killen deposition Ex. 4]
     210.    Title Rover, LLC, Schedule of Consultants, Contractors
             and Outside Services (excludes legal counsel and



                                       18
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2276 Page 20 of 83




             investment bankers). (WIL_0000640). [Willard-Killen
             deposition Ex. 5]
     211.    Notarized, confidentiality agreement and stipulation
             dated 4/29/19, signed by Susan Willard-Killen.
             [Willard-Killen deposition Ex. 6]
     212.    Substantia Logix Statement of Work for Data Services
             presented to Mark Willis. (TAT_00833-00839).
             [Willard -Killen deposition Ex. 7]
     213.    Email chain between Tom Tatham and Brent Stanley
             dated 3/2-3/3/17 with 12/1-12/2/16 emails below Re:
             payment status. (TAT_00766-00769). [Willard-Killen
             deposition Ex. 8]
     214.    Printout of Substantia Logix webpage titled The Fusion
             of Due Diligence + e-Discovery Expertise – The
             Discovery Process: Use of Data Mining to Support
             Forensic Investigations & Evidence Production.
             [Willard-Killen deposition Ex. 9]
     215.    Print out of Substantia Logix web page for Susan
             Willard, founder. [Willard-Killen deposition Ex. 10]
     216.    Documents produced by Susan Willard-Killen: Email
             from Brent Stanley to Susan Willard and Joseph
             Haynes dated 8/10/16 forwarding email from Tom
             Tatham to Brent Stanley dated 8/10/16 re Six wire
             (PLTF_003450)
     217.    Transcript of deposition of Brent Stanley (6/5/19)     X
     218.    Errata to Deposition Transcript of Brent Stanley       X
     219.    Subpoena to Testify at a Deposition in a Civil Action
             dated 5/24/19 with demand for production of
             documents (subpoena to Brent Stanley). [Stanley
             deposition Ex. 1]
     220.    Email chain dated 4/22/16, top email from Mark Willis
             to Brent Stanley forwarding email from Steve Elston to
             Mark Willis, forwarding emails between Amit Prasad
             and Tom Callaghan and Rakesh Surander re: Future
             work with the Walkabout System. (WIL_00001803-
             1804) [Stanley deposition Ex. 2]
     221.    Development Plan / Statement of Work between Willis
             Group and Beyond Recognition dated 6/24/16.
             (PLTF_000547-548). [Stanley deposition Ex. 3]


                                      19
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2277 Page 21 of 83




     222.    Email chain beginning with email from Tom Tatham to
             Brent Stanley dated 7/27/16 forwarding emails between
             Brent Stanley and Justin Pannu. (TAT_00717-720)
             [Stanley deposition Ex. 4]
     223.    Copy of Title Rover LLC Powerpoint presentation,
             titled Data Mining for Mineral Resource Investigations,
             dated 7/25/16. (PLTF_000670-710). [Stanley
             deposition Ex. 5]
     224.    Emails from Brent Stanley to Mark Willis via Cisco
             WebEx dated 7/27/16 re: updated meeting space: Title
             Rover Overview and WebEx meeting invite.
             (WIL_00001809-1810) [Stanley deposition Ex. 6]
     225.    Independent Contractor Agreement dated 3/29/16
             between Title Rover and Brent Stanley.
             (PLTF_000531-536. [Stanley deposition Ex. 7]
     226.    Email chain between Tom Tatham and Justin Pannu
             dated 8/22/-8/23/16 re: Follow Up Diligence Queries –
             Intellectual Property. (WIL_00004264-4267). [Stanley
             deposition Ex. 8]
     227.    Substantia Logix Statement of Work for Data Services
             presented to Title Rover LLC. (PLTF_000540-543).
             [Stanley deposition Ex. 9]
     228.    Email from Brent Stanley to Mark Willis dated 8/23/16
             re: SOW/BR. (TAT_02244). [Stanley deposition Ex.
             10]
     229.    Title Rover, LLC, Schedule of Consultants, Contractors
             and Outside Services (excludes legal counsel and
             investment bankers). (WIL_0000640). [Stanley
             deposition Ex. 11]
     230.    Emails from Tom Tatham to Brent Stanley dated
             12/22/16 re: balance due Image Engine: Title Rover
             Options, with attachments: Hopewell-Outstanding
             Invoices from Image Engine 12-15-16. (TAT_01429-
             1434). [Stanley deposition Ex. 12]
     231.    Email from Tom Tatham to Brent Stanley dated
             8/26/16 forwarding emails between Tom Tatham and
             Jerome Johns re: Follow Up Diligence Queries –
             Intellectual Property – Title Rover Dilution Issues.
             (TAT_00677-687). [Stanley deposition Ex. 13]


                                       20
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2278 Page 22 of 83




     232.    Redlined document. (PLTF_000561-PLTF_000565).
             [Stanley deposition Ex. 14]
     233.    Email chain between Tom Tatham and Brent Stanley
             dated 8/29/16; forwarded emails between Jerome Johns
             and Tom Tatham re: Follow Up Diligence Queries –
             Intellectual Property – Title Rover Dilution Issues.
             (TAT_01650-1662). [Stanley deposition Ex. 15]
     234.    Email from Tom Tatham to Richard Nawracaj dated
             8/30/16 with forwarded emails between Brent Stanley
             and Tom Tatham. Re: Title Rover, LLC – Proposed
             Equity to SLX/key employees – Memo to File re
             confirmation of Commercial Terms. (WIL_00004201-
             4202) [Stanley deposition Ex. 16]
     235.    TD Bank statements of Substantia Logix. [Stanley
             deposition Ex. 17]
     236.    Email chain between Tom Tatham to Brent Stanley
             dated 10/17-10/18/16. (TAT_01422-1423). [Stanley
             deposition Ex. 18]
     237.    Email from Brent Stanley to Mark Willis dated
             10/27/16 with forwarded emails between John Martin
             and Mark Willis dated 10/26-10/27/16. (TAT_02044-
             2046). [Stanley deposition Ex. 19]
     238.    Email from Brent Stanley to Tom Tatham dated
             11/1/16, with attachment: Preliminary report on BR
             extraction data. (TAT_1933-1944). [Stanley deposition
             Ex. 20]
     239.    Email chain between Tom Tatham and Brent Stanley
             dated 3/2/17 with 12/1-12/2/16 emails below Re:
             payment status. (TAT_01933-1934). [Stanley
             deposition Ex. 21]
     240.    Documents produced by Brent Stanley: PET-CD-
             20160322-Image Engine Contract – Settlement
             Agreement between Image Engine LLC and BHP
             Billiton Petroleum (Deepwater), Inc. executed March
             2016 (PLTF_002796-PLTF_002805)
     241.    Documents produced by Brent Stanley: Testing results
             of Beyond Recognition Software (PLTF_002806-
             PLTF_002817)



                                      21
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2279 Page 23 of 83




     242.    Documents produced by Brent Stanley: Testing results
             of Beyond Recognition Software (PLTF_002818-
             PLTF_002824)
     243.    Documents produced by Brent Stanley: Testing results
             of Beyond Recognition Software (PLTF_002825-
             PLTF_002832)
     244.    Documents produced by Brent Stanley: Development
             Plan Statement of Work draft documents between Title
             Rover and Beyond Recognition (PLTF_002833-
             PLTF_002847)
     245.    Documents produced by Brent Stanley: Courthouse            X
             WalkAbout software documents (PLTF_002848-
             PLTF_002917)
     246.    Documents produced by Brent Stanley: Email re: -
             FW_ costs associated – Email from Tom Tatham to
             Brent Stanley and Ivan Cardoze dated 4/21/16
             forwarding email from Ivan Coroze to Tom Tatham
             dated 4/20/16 (PLTF_002918)
     247.    Documents produced by Brent Stanley: Email re:
             Follow Up Diligence Queries – Intellectual Property –
             Email chain beginning with email from Tom Tatham to
             Justin Pannu dated 8/23/16 PLTF_002919-
             PLTF_002926
     248.    Documents produced by Brent Stanley: Email - Re_           X
             Status of Title Rover Proprietary Software, Digital Data
             – Email chain between Tom Tatham and Joseph
             Haynes dated 11/15- 11/16/17 PLTF_002927
     249.    Documents produced by Brent Stanley: Email re:             X
             follow-up – chain beginning with email from Tom
             Tatham to Brent Stanley dated 9/21/16 (PLTF_002928-
             PLTF_002931)
     250.    Documents produced by Brent Stanley: Hopewell              X
             documents with reference to January 13 meeting: 1
             Hopewell Focus Areas - Units Map w-Legend - 5-25-
             16: 2a Buda Rose Play - Stratigraphic Section; 3 Latest
             Madison County updates; 4 Hopewell - InvestorLender
             Progress Report - 11-30-16; 5 E. Madison County
             Units_1_6_17; 8a Hopewell - 12-31-16 Balance Sheet -
             Preliminary & Unaudited; 8b Hopewell - 12-31-16


                                       22
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2280 Page 24 of 83




             P&L - Preliminary & Unaudited; 8c Hopewell - 12-31-
             16 AP Summary - Preliminary & Unaudited; 9 TR BS
             12-31-16 Preliminary & Unaudited; 10 TR PL 12-31-
             16 Preliminary & Unaudited; 11 TR AP 12-31-16
             Preliminary & Unaudited; EnSource Investments, LLC
             - Draft Complaint (Final Version); Hopewell -
             InvestorLender Progress Report - 11-30-16; Hopewell-
             Pilot Project, LLC - Form of Proxy; Hopewell-Revised
             Agenda for Annual Members Meeting; Hopewell-
             Revised Notice of Annual Members Meeting-draft; LT
             Willis (12-16-16) (PLTF_002932-PLTF_002976)
     251.     Documents produced by Brent Stanley: Land Budget      X
             Hopewell Pilot 5 Months ($1MM) (1)12-9-2015-
             Returns PLTF_002977
     252.    Documents produced by Brent Stanley: Land Budget       X
             Hopewell Pilot 5 Months ($1MM) (3)12-9-2015 –
             Expenditures PLTF_002978
     253.    Documents produced by Brent Stanley: Madison           X
             County QC Estimate June 9 2016 PLTF_002979
     254.    Documents produced by Brent Stanley: Title Rover -     X
             Business & Exploitation Plan-v1 PLTF_002980-
             PLTF_002982
     255.    Documents produced by Brent Stanley: Titler Rover      X
             LLC - Follow on Financing Alternatives-Nov 22 2016
             PLTF_002983-PLTF_002986
     256.    Documents produced by Brent Stanley: Titler Rover      X
             LLC - Follow on Financing Alternatives-Nov 2016
             PLTF_002987-PLTF_002990
     257.    Documents produced by Brent Stanley: Titler Rover      X
             LLC - Follow on Financing Alternatives-Nov 2016
             BGS_JVH (3) PLTF_002991-PLTF_002994
     258.    Documents produced by Brent Stanley: Titler Rover,     X
             LLC - Follow on Financing Alternatives-Nov 2016
             BGS PLTF_002995-PLTF_002998
     259.    Documents produced by Brent Stanley: Titler Rover,     X
             LLC - Follow on Financing Alternatives-Nov 2016[2]
             PLTF_002999-PLTF_003002




                                      23
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2281 Page 25 of 83




     260.    Documents produced by Brent Stanley: TitleRover IP
             Technology Utilization and Intellectual Property
             August 22, 2016 PLTF_003003-PLTF_003015
     261.    Documents produced by Brent Stanley: TitleRover IP
             Technology Utilization and Intellectual Property Nov
             14 2016 PLTF_003016-PLTF_003027
     262.    Documents produced by Brent Stanley: Powerpoint
             presentation - TitleRover Jan 19 2017 v2 Data Mining
             for Mineral Resource Investigations January 19, 2017
             PLTF_003028-PLTF_003040
     263.    Documents produced by Brent Stanley: Powerpoint
             presentation - TitleRover Jan 19 2017 Data Mining for
             Mineral Resource Investigations PLTF_003041-
             PLTF_003054
     264.    Documents produced by Brent Stanley: Powerpoint
             presentation - TitleRover July 25 2016 Data Mining for
             Mineral Resource Investigations PLTF_003055-
             PLTF_003065
     265.    Documents produced by Brent Stanley: Powerpoint
             presentation - TitleRover June 24 2017 Land Due
             Diligence Services PLTF_003066-PLTF_003082
     266.    Documents produced by Brent Stanley: TitleRover
             Technology Status and Roadmap Dec 15 2016
             PLTF_003083-PLTF_003085
     267.    Documents produced by Brent Stanley: TitleRover
             Technology Status and Roadmap Dec 29 2016
             PLTF_003086-PLTF_003088
     268.    Documents produced by Brent Stanley: TR Budget Jan       X
             20 2017 PLTF_003089
     269.    Documents produced by Brent Stanley: TR Budget           X
             June 24 2017 PLTF_003090
     270.    Documents produced by Brent Stanley: TR                  X
             Requirements Jan 20 2017 PLTF_003091-
             PLTF_003092
     271.    Documents produced by Brent Stanley: IE Quote
             documents – Madison County data PLTF_003093-
             PLTF_003099
     272.    Documents produced by Brent Stanley: IE Quote
             documents – Image Engine Proposal Capturing Index


                                       24
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2282 Page 26 of 83




             of Court Records and Digital Conversion of Land
             Records PLTF_003100-PLTF_003108
     273.    Documents produced by Brent Stanley: Marketing
             materials – Title Rover presentation PLTF_003109-
             PLTF_003158
     274.    Documents produced by Brent Stanley: Project               X
             management documents PLTF_003159-PLTF_003161
     275.    Documents produced by Brent Stanley: Title Rover
             Due Diligence documents – Data Mining for Mineral
             Resource Investigations PLTF_003170-PLTF_003203
     276.    Documents produced by Brent Stanley: IP documents -
             Technology Utilization and Intellectual Property
             PLTF_003204-PLTF_003242
     277.    Documents produced by Brent Stanley: Portal user           X
             guide PLTF_003243-PLTF_003252
     278.    Documents produced by Brent Stanley: Product               X
             Management Folder documents PLTF_003253-
             PLTF_003368
     279.    Documents produced by Brent Stanley: Continuation of       X
             Services and Revised Services Agreement drafts
             between Brent Stanley and Title Rover PLTF_003162-
             PLTF_003169
     280.    Email from Brent Stanley to Bonnie McKnight, Aaron
             Sadock, and Shannon Sweeney dated 6/1/19 re: Call
             with Mark Willis PLTF_003369
     281.    The Private Placement Memorandum for Hopewell
             Pilot Project LLC (“Hopewell”).
             (PLTF_000001-PLTF_000005)
     282.    Email communications between Defendants and
             Plaintiff.
             (PLTF _000006-PLTF_000026)
     283.    Documents evidencing transfers from Hopewell to
             companies owned and controlled by Defendants Willis
             and Tatham.
             (PLTF_000027-PLTF_000071)
     284.    Documents regarding Plaintiff’s capital contributions to
             Hopewell.
             (PLTF_000072-PLTF_000113)



                                       25
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2283 Page 27 of 83




     285.    Documents regarding the Bridge loan requested by
             Defendants.
             (PLTF_000114-PLTF_000119)
     286.    Documents regarding the capabilities of the proprietary
             title-searching technology of Title Rover.
             (PLTF_000120-PLTF_000132)
     287.    Hopewell-Pilot Project, LLC transactions by account as
             of May 4, 2017
             (PLTF_002685-PLTF_002688)
     288.    Bank statements from Prosperity Bank account ending
             in 8727 (11/30/16 – 5/30/17)
             (PLTF_002689 – PLTF_002698)
     289.    Bank statements from Amegy Bank accounting ending
             in 8168
             (PLTF_002699- PLTF_002750)
     290.    Title Rover, LLC transaction by account as of May 4,
             2017
             (PLTF_002751-PLTF002754)
     291.    Amegy Bank statements account ending in 8077
             (PLTF_002755-PLTF_002795)
     292.    Transcript of Deposition of Justin Pannu as PMQ on      X
             behalf of EnSource Investments LLC (10/29/18)
     293.    Errata to of Deposition of Justin Pannu as PMQ on       X
             behalf of EnSource Investments LLC (10/29/18)
     294.    Amended Notice of Videotaped Deposition of Person       X
             Most Knowledgeable of Plaintiff Ensource Investments
             LLC, dated 10/25/18 [Pannu deposition Ex. 1]
     295.    Email chain between Tom Tatham and Mark Willis
             dated 6/6/16 and 6/7/16 with attachments:
             Confidentiality and Non-Competition Agreement
             between Hopewell-Pilot Project LLC and Chad Martin;
             Private Placement Memorandum of Hopewell-Pilot
             Project – Private Placement of Up to 1,000,000 Initial
             Additional Equity Shares with Executive Summary,
             Term Sheet, Project Highlights, Subscription Booklet
             for Initial Additional equity Shares, dated 5/31/16,
             Amended and Restated Company Agreement of
             Hopewell-Pilot Project LLC, and 2016 Cash Forecast



                                      26
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2284 Page 28 of 83




             Hopewell-Pilot Project, LLC. ( WIL_00000798-863
             [Pannu deposition Ex. 2]
     296.    Forwarded email from Chad Martin to Mark Willis re:
             Potential Investors dated 6/23/16 ( WIL_00001501
             [Pannu deposition Ex. 3]
     297.    Email from Tom Tatham to Justin Pannu dated 7/9/16
             with attachments: Confidentiality and Non-Competition
             Agreement between Hopewell-Pilot Project and Justin
             Pannu; Hopewell-Pilot Project LLC Term Sheet dated
             July 2016. (PLTF_000711-722) [Pannu deposition Ex.
             4]
     298.    Email chain between Tom Tatham and Justin Pannu
             dated 7/9/16 and 7/12/16 with attachment: Executive
             Summary. (PLTF_000723-724). [Pannu deposition Ex.
             5]
     299.    Email chain between Tom Tatham and Justin Pannu
             dated 7/9/16-7/22/16 with attachment: Confidentiality
             and Non-Competition Agreement between Hopewell-
             Pilot Project and Justin Pannu signed by Justin Pannu,
             dated 7/22/16. (PLTF_000726-730). [Pannu deposition
             Ex. 6]
     300.    Email from Tom Tatham to Chad Martin, Justin Pannu,      X
             Jerry Johns, and James Dibble dated 8/2/16 with
             attachments: Hopewell-Pilot Project Subscription
             Booklet for Initial Additional Equity Shares dated
             6/25/16; Hopewell-Pilot Project Private Placement
             Memorandum; Amended and Restated Company
             Agreement of Hopewell-Pilot Project LLC; Title Rover
             LLC Share Exchange Warrant. (PLTF_000763-826).
             [Pannu deposition Ex. 7]
     301.    Email chain between Mark Willis and Robert               X
             Humphrey and from Tom Tatham to Robert Humphrey
             dated 8/8/16. (WIL_00000884-886). [Pannu deposition
             Ex. 8]
     302.    Email from Justin Pannu to Mark Willis dated 8/15/16     X
             with attachment: revision to the NDA. (PLTF_000862-
             864) [Pannu deposition Ex. 9]
     303.    Confidentiality and Non-Competition Agreement            X
             between Hopewell-Pilot Project and Justin Pannu


                                      27
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2285 Page 29 of 83




             signed by Justin Pannu and Mark Willis, dated 8/15/16.
             (PLTF_0002396-2398). [Pannu deposition Ex. 10]
     304.    Email chain between Justin Pannu and Tom Tatham        X
             dated 8/16/16 and 8/17/16 re: Due Diligence List –
             Drop box or Online Data Room, with attachments: Due
             Diligence Request List (Title Rover); Due Diligence
             Request List (Hopewell-Pilot). (WIL_00001009-1029).
             [Pannu deposition Ex. 11]
     305.    Email chain between Justin Pannu and Tom Tatham        X
             dated 8/18/16 with talking points and answers re:
             potential investment in Hopewell. (WIL_00000865-
             869). [Pannu deposition Ex. 12].
     306.    Email from Tom Tatham to Justin Pannu dated 8/19/16 X
             re: file sharing to two data rooms. (PLTF_001002)
             [Pannu deposition Ex. 13]
     307.    Email chain between Justin Pannu and Tom Tatham
             dated 8/16/16-8/20/16 re: due diligence and data room
             access. (WIL_00000982-1003). [Pannu deposition Ex.
             14]
     308.    Email chain between Justin Pannu and Tom Tatham
             dated 8/22/16 and 8/23/16 with questions and answers
             to due diligence questions. (WIL_00000979-981).
             [Pannu deposition Ex. 15]
     309.    Hopewell-Pilot Project LLC Schedule of Consulting
             and Contractor Agreements. (PLTF_000136). [Pannu
             deposition Ex. 16]
     310.    Title Rover memo to file: Terms to be provided in an
             Amended and Restated Company Agreement Effective
             June 30, 2016. (PLTF_000659-660). [Pannu deposition
             Ex. 17]
     311.    Email chain between Tom Tatham and Justin Pannu
             dated 8/22/16-8/24/16 re: Follow Up Diligence Queries
             – Intellectual Property. (PLTF_001058-1061). [Pannu
             deposition Ex. 18]
     312.    Email chain between Tom Tatham and Justin Pannu
             dated 8/22/16-8/24/16 re: Follow Up Diligence Queries
             – Intellectual Property. (PLTF_001068-1075). [Pannu
             deposition Ex. 19]



                                      28
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2286 Page 30 of 83




     313.    Redlined document. (PLTF_000561-PLTF_000565).
             [Pannu deposition Ex. 20]
     314.    Email chain between Tom Tatham and Jerry Johns
             dated 8/24/16-8/26/16 re: Follow Up Diligence Queries
             – Title Rover Dilution Issues. (PLTF_001100-1112).
             [Pannu deposition Ex. 21]
     315.    Email chain between Tom Tatham and Justin Pannu
             dated 8/27/16 re: Dilution/OA/TR/other provisions.
             (WIL_00000881-883. [Pannu deposition Ex. 22]
     316.    Email chain between Tom Tatham and Justin Pannu
             dated 8/29/16 and 8/30/16 re: Amended and Restated
             OA – Title Rover – Comments. (PLTF_001130-1132).
             [Pannu deposition Ex. 23]
     317.    Email chain between Justin Pannu and Jerry John dated
             8/3/16 re: Company vs operating agreement.
             (PLTF_001146-1147). [Pannu deposition Ex. 24]
     318.    Email from Tom Tatham to Justin Pannu and Jerry and
             Johns dated 8/31/16 re: Pro Forma Valuations, with
             attachment: Pro Forma Valuations. (WIL_00000873-
             877). [Pannu deposition Ex. 25]
     319.    Email chain between Tom Tatham and Richard
             Nawracaj dated 9/1/16 and 9/2/16 re: Proposed
             Language to Address and Resolve CPs, with
             attachment: Amended and Restated Company
             Agreement 8.29.16. (WIL_00001443-1473). [Pannu
             deposition Ex. 26]
     320.    Email from Justin Pannu to Tom Tatham dated 9/2/16
             re: EnSource Subscription Agreement, with attachment:
             Ensource Subscription Agreement – Hopewell
             (partially executed). (WIL_00000963-978). [Pannu
             deposition Ex. 27]
     321.    Email from Justin Pannu to Tom Tatham et al dated     X
             9/6/16 re: conference call – financing from SMW
             Group. (PLTF_001253). [Pannu deposition Ex. 28]
     322.    Email chain between Tom Tatham and Richard
             Nawracaj dated 9/6/16 re: Ensource Subscription
             Agreement. (WIL_00001401-1402). [Pannu deposition
             Ex. 29]



                                      29
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2287 Page 31 of 83




     323.    Email from Mark Willis and Justin Pannu dated 9/8/16     X
             with forwarded emails between Tom Tatham and
             Richard Nawracaj dated 9/6/16 and 9/7/16 re: Revised
             Operating Agreement – Title Rover, LLC.
             (PLTF_001451-1454) [Pannu deposition Ex. 30]
     324.    Email from Justin Pannu to Mark Willis dated 9/9/16
             re: Summary of Discussion plus other items.
             (PLTF_001559). [Pannu deposition Ex. 31]
     325.    Email chain between Tom Tatham and Richard
             Nawracaj dated 9/8/16-9/12/16 re: Revised Company
             Agreements. (WIL_00001394-1400). [Pannu
             deposition Ex. 32]
     326.    Email chain between Justin Pannu / Mark Willis /
             Michelle Johnson dated 9/12-9/13/16 re: Call with
             Mark Willis. (PLTF_001705-1706). [Pannu deposition
             Ex. 33]
     327.    Email chain between Tom Tatham and Justin Pannu
             dated 9/29-9/30/16. Re: Ensource Subscription
             Agreement to Hopewell Pilot-Project LLC, with
             attachment: fully executed subscription agreement,
             dated 9/29/16). (WIL_00000933-952). [Pannu
             deposition Ex. 34]
     328.    Email chain between Justin Pannu and Mark Willis
             dated 12/8/16 with forwarded chain between Justin
             Pannu and Tom Tatham dated 12/7-12/8/16. Re:
             Hopewell-Pilot Project LLC – Progress report as of
             November 30, 2016. (PLTF_001975-1977). [Pannu
             deposition Ex. 35]
     329.    Email chain between Justin Pannu and Cliff Sharp
             dated 12/8/16 with forwarded email chain between
             Tom Tatham and Justin Pannu dated 12/7-12/8/16. Re:
             Hopewell-Pilot Project LLC – Progress report as of
             November 30, 2016. (PLTF_001970-1971). [Pannu
             deposition Ex. 36]
     330.    Defendant Mark Willis’ First Set of Interrogatories to   X
             Ensource Investments LLC
     331.    Plaintiff Ensource Investments LLC’s Responses to        X
             First Set of Interrogatories Propounded by Defendant
             Mark A. Willis


                                       30
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2288 Page 32 of 83




     332.    Plaintiff Ensource Investments LLC’s Supplemental         X
             Responses to First Set of Interrogatories Propounded by
             Defendant Mark A. Willis
     333.    Defendant Mark Willis’ First Set of Request for           X
             Production of Documents to Plaintiff Ensource
             Investments LLC
     334.    Plaintiff Ensource Investments LLC’s Responses to         X
             First Set of Requests for Production of Documents
             Propounded by Defendant Mark A. Willis
     335.    Plaintiff Ensource Investments LLC’s Supplemental         X
             Responses to Requests for Production Propounded by
             Defendant Mark A. Willis
     336.    Defendant Mark Willis’ Second Set of Request for          X
             Production of Documents to Ensource Investments
             LLC
     337.    Plaintiff Ensource Investments LLC’s Responses to         X
             Second Set of Requests for Production of Documents
             Propounded by Defendant Mark A. Willis
     338.    Email from Tom Tatham to Justin Pannu dated July 9,
             2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Additional Equity Shares – CA & Non-
             compete Agreement; attachments
             (PLTF_000711)
     339.    Confidentiality and Non-Competition Agreement (not        X
             executed)
             (PLTF_000712- 714)
     340.    Hopewell – Pilot Project, LLC Term Sheet for Private
             Placement of Initial Addition al Equity of Shares July
             2016 including Exhibit A, Exhibit B and Hope-well
             Executive Summary
             (PLTF_000715- 722)
     341.    Email from Tom Tatham to Justin Pannu dated July 12,
             2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Additional Equity Shares – CA & Non-
             compete Agreement; attachment
             (PLTF_000723)
     342.    Hopewell- Pilot Project, LLC Executive Summary
             (PLTF_000724)
     343.    Email chain from Tom Tatham to Justin Pannu dated


                                       31
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2289 Page 33 of 83




             July 18, 2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Additional Equity Shares – CA & Non-
             compete Agreement
             (PLTF_000725)
     344.    Email chain from Justin Pannu to Tom Tatham dated
             July 22, 2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Additional Equity Shares – CA & Non-
             compete Agreement; attachment
             (PLTF_000726-727)
     345.    Confidentiality and Non-Competition Agreement           X
             (executed by Justin Pannu)
             (PLTF_000728-730)
     346.    Email chain from Tom Tatham to Justin Pannu dated
             July 22, 2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Additional Equity Shares – CA & Non-
             compete Agreement
             (PLTF_000731-732)
     347.    Email chain from Justin Pannu to Tom Tatham dated
             July 25, 2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Additional Equity Shares – CA & Non-
             compete Agreement
             (PLTF_000733-734)
     348.    Email chain from Tom Tatham to Justin Pannu dated
             July 25, 2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Additional Equity Shares – Webinar dates
             for Title Rover presentation
             (PLTF_000735-737)
     349.    Email chain from Justin Pannu to Tom Tatham dated
             July 26, 2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Additional Equity Shares – Webinar dates
             for Title Rover presentation
             (PLTF_000738-740)
     350.    Email chain from Tom Tatham to Justin Pannu datd
             July 26, 2016 re: re: Hopewell-Pilot Project, LLC –
             Private Placement of Additional Equity Shares –
             Webinar dates for Title Rover presentation
             (PLTF_000741-743)
     351.    Email from Brent Stanley to Justin Pannu, Tom
             Tatham, Mark Willis, lmessler@hopewelltx.com,


                                      32
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2290 Page 34 of 83




             Jennifer Burkhardt dated July 26, 2016 re: TitleRover
             Overview; attachment
             (PLTF_000744)
     352.    Email chain from Justin Pannu to Tom Tatham dated
             July 26, 2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Additional Equity Shares – Webinar dates
             for Title Rover presentation
             (PLTF_000745-747)
     353.    Email chain from Brent Stanley to Justin Pannu dated
             July 26, 2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Additional Equity Shares – Webinar dates
             for Title Rover presentation; attachment
             (PLTF_000748-750)
     354.    Email from Tom Tatham to Justin Pannu dated July 28,
             2016 re: re: Hopewell-Pilot Project, LLC – Private
             Placement of IAE Shares – Term Sheet & Exchange
             Warrant – Confidential Information; attachments
             (PLTF_000751)
     355.    Hopewell-Pilot Project, LLC Term Sheet for the Private
             Placement of IAE Shares July 2016 including Exhibit A
             and Exhibit B
             (PLTF_000752 -761)
     356.    Image of Hopewell Pilot Project LLC Madison County X
             Units Map
             (PLTF_000762)
     357.    Email from Tom Tatham to Chad Martin, Justin Pannu,
             Jerry Johns, James Dibble dated August 2, 2016 re:
             Hopewell-Pilot Project, LLC – Private Placement of
             Additional Equity Shares (“IAE Shares”) –
             Subscription Documents
             (PLTF_000763)
     358.    Hopewell-Pilot Project, LLC Subscription Booklet for
             Initial Additional Equity Shares dated June 25, 2016
             (PLTF_000764-781)
     359.    Private Placement Memorandum & Previously
             Distributed Offering Materials
             (PLTF_000782- 787)
     360.    Amended and Restated Company Agreement of
             Hopewell -Pilot Project, LLC including Schedule A and


                                      33
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2291 Page 35 of 83




             Schedule B
             (PLTF_000788-829)
     361.    Share Exchange Warrant to Exchange IAE Shares of
             Hopewell-Pilot Project, LLC for Common Shares of
             Title Rover, LLC
             (PLTF_000820-826)
     362.    Email chain from Jerry Johns to Tom Tatham, Chad
             Martin, Justin Pannu, and James Dibble dated August
             2, 2016 re: Hopewell-Pilot Project, LLC – Private
             Placement of Initial Additional Equity Shares (“IAE
             Shares”) – Subscription Documents
             (PLTF_000827)
     363.    Email from Justin Pannu to Mark Willis and Robert        X
             Humphrey III dated August 8, 2016 re: Hopewell
             (PLTF_000828)
     364.    Email chain from Mark Willis to Justin Pannu and         X
             Robert Humphrey III dated August 8, 2016 re:
             Hopewell
             (PLTF_000829)
     365.    Email from Tom Tatham to Robert Humphrey III dated       X
             August 8, 2016 re: Hopewell-Pilot Project, LLC –
             Private Placement of Initial Additional Equity Shares
             (“IAE Shares”); attachments
             (PLTF_000830- 831)
     366.    Confidentiality and Non-competition Agreement for        X
             Hopewell-Pilot Project (not executed)
             (PLTF_000832-834)
     367.    Hopewell – Pilot Project, LLC Executive Summary
             (PLTF_000835-836)
     368.    Email chain from Tom Tatham to Robert Humphrey III       X
             dated August 8, 2016 re: Hopewell-Pilot Project, LLC –
             Private Placement of Initial Additional Equity Shares
             (“IAE Shares”) – Confidential Information; attachment
             (PLTF_000837-840)
     369.    Image of Hopewell Pilot Project, LLC Madison County      X
             Units Map
             (PLTF_000841)
     370.    Hopewell-Pilot Project, LLC Term Sheet for the Private
             Placement of IAE Shares July 2016 including exhibits


                                      34
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2292 Page 36 of 83




             (PLTF_000842-851)
     371.    Title Rover, LLC Preliminary Business & Exploitation
             Plan June 2016
             (PLTF_000852-855)
     372.    Email chain from Justin Pannu to Tom Tatham dated
             August 8, 2016 re: Hopewell-Pilot Project, LLC –
             Private Placement of Initial Additional Equity Shares
             (“IAE Shares”) – Confidential Information
             (PLTF_000856-858)
     373.    Email chain from Justin Pannu to Tom Tatham dated
             August 8, 2016 re: Hopewell-Pilot Project, LLC –
             Private Placement of Initial Additional Equity Shares
             (“IAE Shares”) – Confidential Information
             (PLTF_000859-861)
     374.    Email chain from Justin Pannu to Mark Willis dated      X
             August 15, 2016 re: Revised NDA
             (PLTF_000862-864)
     375.    Email chain from Jeff Merola to Mark Willis and Tom     X
             Tatham dated August 15, 2016 re: Revised NDA
             (PLTF_000865-869)
     376.    Email chain from Tom Tatham to Justin Pannu dated       X
             August 15, 2016 re: Revised NDA; attachments
             (PLTF_000870)
     377.    Confidentiality and Non-Competition Agreement           X
             between Hopewell Pilot Project LLC and Justin Pannu
             (not executed)
             (PLTF_000871-873)
     378.    Confidentiality and Non-Competition Agreement           X
             between Hopewell Pilot Project LLC and Justin Pannu
             with comments (not executed)
             (PLTF_000874-876)
     379.    Email chain from Tom Tatham to Jeff Merola dated        X
             August 15, 2016 re: Revised page 2 of CA & Non-
             Compete; attachments
             (PLTF_000874-878)
     380.    Confidentiality and Non-Competition Agreement           X
             between Hopewell-Pilot Project, LLC and Justin Pannu
             (not executed)
             (PLTF_000879-881)


                                      35
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2293 Page 37 of 83




     381.    Confidentiality and Non-Competition Agreement          X
             between Hopewell Pilot Project LLC and Justin Pannu
             with comments (not executed)
             (PLTF_000882-884)
     382.    Email chain from Justin Pannu to Tom Tatham dated      X
             August 15, 2016 re: Revised NDA; attachment
             (PLTF_000885)
     383.    Confidentiality and Non-Competition Agreement          X
             between Hopewell-Pilot Project, LLC and Justin Pannu
             marked up (not executed)
             (PLTF_000886-888)
     384.    Confidentiality and Non-Competition Agreement          X
             between Hopewell-Pilot Project, LLC and Justin Pannu
             (executed by Justin Pannu)
             (PLTF_000889-891)
     385.    Email chain from Tom Tatham to Justin Pannu dated      X
             August 15, 2016 re: Revised ND; attachment
             (PLTF_000892-893)
     386.    Confidentiality and Non-Competition Agreement
             between Hopewell-Pilot Project, LLC and Justin Pannu
             marked up (executed by Mark Willis and Justin Pannu)
             (PLTF_000895-896)
     387.    Email chain from Jeff Merola to Tom Tatham and         X
             Justin Pannu dated August 15, 2016 re: Revised NDA;
             attachments
             (PLTF_000897-898)
     388.    Confidentiality and Non-Competition Agreement
             between Hopewell-Pilot Project, LLC and Intex
             Holdings LLC (executed by Jeff Merola)
             (PLTF_000898-901)
     389.    Confidentiality and Non-Competition Agreement
             between Hopewell-Pilot Project, LLC and Jeffrey
             Merola (executed by Jeff Merola)
             (PLTF_000902-904)
     390.    Email chain from Tom Tatham to Jeff Merola and         X
             Justin Pannu dated August 16, 2016 re: Revised NDA;
             attachments
             (PLTF_000905-906)
     391.    Confidentiality and Non-Competition Agreement


                                      36
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2294 Page 38 of 83




             between Hopewell-Pilot Project, LLC and Intex
             Holdings LLC (executed by Jeff Merola and Mark
             Willis)
             (PLTF_000907-909)
     392.    Confidentiality and Non-Competition Agreement
             between Hopewell-Pilot Project, LLC and Jeffrey
             Merola (executed by Jeff Merola and Mark Willis)
             (PLTF_000910-912)
     393.    Email chain from Justin Pannu to Tom Tatham dated
             August 16, 2019 re: Due Dililgence List; attachments
             (PLTF_000913)
     394.    Preliminary Legal Due Diligence Checklist for
             Hopewell-Pilot Project LLC
             (PLTF_000914-921)
     395.    Preliminary Legal Due Diligence Checklist for Title
             Rover, LLC
             (PLTF_000922-929)
     396.    Email chain from Tom Tatham to Justin Pannu dated
             August 16, 2016 re: Due Diligence List
             (PLTF_000930-931)
     397.    Email chain from Justin Pannu to Tom Tatham dated
             August 16, 2016 re: Due Diligence List
             (PLTF_000932-933)
     398.    Email chain from Tom Tatham to Justin Pannu dated      X
             August 16, 2016 re: Due Diligence List – Drop box or
             Online Data Room
             (PLTF_000934-935)
     399.    Email chain from Justin Pannu to Tom Tatham dated      X
             August 16, 2016 re: Due Diligence List – Drop box or
             Online Data Room
             (PLTF_000936-937)
     400.    Email chain from Tom Tatham to Justin Pannu dated      X
             August 16, 2016 re: Due Diligence List – Drop box or
             Online Data Room
             (PLTF_000938-939)
     401.    Email chain from Justin Pannu to Tom Tatham dated      X
             August 17, 2016 re: Due Diligence List – Drop box or
             Online Data Room
             (PLTF_000940-942)


                                      37
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2295 Page 39 of 83




     402.    Email chain from Tom Tatham to Justin Pannu dated        X
             August 17, 2016 re: Due Diligence List – Drop box or
             Online Data Room; attachments
             (PLTF_000943-945)
     403.    Preliminary Legal Due Diligence Checklist for
             Hopewell-Pilot Project LLC with comments
             (PLTF_000946-953)
     404.    Preliminary Legal Due Diligence Checklist for Title
             Rover, LLC with comments
             (PLTF_000954-961)
     405.    Email chain from Justin Pannu to Tom Tatham dated        X
             August 17, 2016 re: Due Diligence List – Drop box or
             Online Data Room
             (PLTF_000962-964)
     406.    Email from Justin Pannu to Tom Tatham dated August       X
             17. 2016 re: Talking Points
             (PLTF_000965-966)
     407.    Email chain from Tom Tatham to Justin Pannu dated        X
             August 18, 2016 re: Due Diligence List – Drop box or
             Online Data Room
             (PLTF_000967-969)
     408.    Email chain from Tom Tatham to Justin Pannu dated        X
             August 18, 2016 re: Due Diligence List – Drop box or
             Online Data Room
             (PLTF_000970-972)
     409.    Email from Tom Tatham to Justin Pannu dated August
             18, 2016 re: Profit Potential – Hopewell opportunities
             (PLTF_000973-977)
     410.    Email chain from Tom Tatham to Justin Pannu dated        X
             August 18, 2016 re: Tom Tatham added you to
             ShareFile
             (PLTF_000978)
     411.    Email chain from Tom Tatham to Justin Pannu dated
             August 18, 2016 re: Talking Points
             (PLTF_000979-983)
     412.    Email chain from Tom Tatham to Justin Pannu dated
             August 18, 2016 re: Talking Points (PLTF_000984-
             989)
     413.    Email chain from Justin Pannu to Tom Tatham dated        X


                                       38
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2296 Page 40 of 83




             August 18, 2016 re: Title Rover – Data Room
             Information file – Please confirm access!
             (PLTF_000990-995)
     414.    Email chain from Tom Tatham to Justin Pannu dated       X
             August 19, 2016 re: Title Rover – Data Room
             Information file – Please confirm access!
             (PLTF_000996-1001)
     415.    Email from Tom Tatham to Justin Pannu dated August      X
             19, 2016 re: All of you should now be enabled to both
             the Hopewell and Title Rover data rooms!!
             (PLTF_001002)
     416.    Email chain from Tom Tatham to Justin Pannu dated       X
             August 19, 2016 re: Due Diligence List – Drop box or
             Online Data Room
             (PLTF_001003-1005)
     417.    Email chain from Justin Pannu to Tom Tatham dated       X
             August 19, 2016 re: Due Diligence List – Drop box or
             Online Data Room
             (PLTF_001006-1008)
     418.    Email chain from Tom Tatham to Justin Pannu dated       X
             August 20, 2016 re: Due Diligence List – Drop box or
             Online Data Room
             (PLTF_001009-1011)
     419.    Email chain from Jeff Merola to Tom Tatham and          X
             Justin Pannu dated August 20, 2016 re: All of you
             should now be enabled to both the Hopewell and Title
             Rover data rooms!!
             (PLTF_001012)
     420.    Email chain from Tom Tatham to Justin Pannu dated
             August 20, 2016 re: Due Diligence List – Drop box or
             Online Data Room; attachment
             (PLTF_001013-1016)
     421.    Preliminary Legal Due Diligence Checklist for
             Hopewell-Pilot Project LLC with comments
             (PLTF_001017-1024)
     422.    Preliminary Legal Due Diligence Checklist for Title
             Rover LLC with comments
             (PLTF_001025-1032)
     423.    Email from Justin Pannu to Tom Tatham dated August      X


                                       39
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2297 Page 41 of 83




             22, 2016 re: Follow Up Diligence Queries – Intellectual
             Property
             (PLTF_001033-1034)
     424.    Email chain from Justin Pannu to Tom Tatham dated         X
             August 22, 2016 re: Follow Up Diligence Queries –
             Intellectual Property
             (PLTF_001035-1036)
     425.    Email chain from Brent Stanley to Justin Pannu dated
             August 23, 2016 re: Follow Up Diligence Queries –
             Intellectual Property; attachment
             (PLTF_001037-1040)
     426.    Technology Utilization and Intellectual Property
             version 1.0 August 23, 2016
             (PLTF_001041-1053)
     427.    Email chain from Justin Pannu to Tom Tatham dated         X
             August 23, 2016 re: Follow Up Diligence Queries –
             Intellectual Property
             (PLTF_001054-1057)
     428.    Email chain from Tom Tatham to Justin Pannu dated         X
             August 24, 2016 re: Follow Up Diligence Queries –
             Intellectual Property
             (PLTF_001058-1061)
     429.    Email from Justin Pannu to Tom Tatham dated August
             24, 2016 re: Last question in the Follow on
             (PLTF_001062)
     430.    Email chain from Tom Tatham to Justin Pannu dated         X
             August 24, 2016 re: Follow Up Diligence Queries –
             Intellectual Property
             (PLTF_001063-1067)
     431.    Email chain from Justin Pannu to Tom Tatham dated         X
             August 24, 2016 re: Follow Up Diligence Queries –
             Intellectual Property
             (PLTF_001068-1076)
     432.    Email chain from Jerry Johns to Tom Tatham dated
             August 25, 2016 re: Follow Up Diligence Queries –
             Intellectual Property
             (PLTF_001077-1087)
     433.    Email chain from Jerry Johns to Tom Tatham dated
             August 25, 2016 re: Follow Up Diligence Queries –


                                       40
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2298 Page 42 of 83




             Intellectual Property – Dilution Issues
             (PLTF_001088-1099)
     434.    Email chain from Tom Tatham to Jerry Johns dated
             August 26, 2016 re: Follow Up Diligence Queries –
             Title Rover Dilution Issues
             (PLTF_001100-1112)
     435.    Email from Justin Pannu to Tom Tatham dated August       X
             27, 2016 re: Dilution/ OA/ TR/ other provisions
             (PLTF_001113)
     436.    Email chain from Justin Pannu to Tom Tatham dated        X
             August 27, 2016 re: Dilution/ OA/ TR/ other provisions
             (PLTF_001114-1115)
     437.    Email chain from Jerry Johns to Justin Pannu and Tom     X
             Tatham dated August 27, 2016 re: Dilution/ OA/ TR/
             other provisions
             (PLTF_001116-1119)
     438.    Email chain from Tom Tatham to Jerry Johns, Justin       X
             Pannu, Jeff Merola, Richard Nawracaj, and Chad
             Maritn dated August 29, 2016 re: Dilution/ OA/ TR/
             other provisions
             (PLTF_001120-1123)
     439.    Email chain from Tom Tatham to Justin Pannu dated        X
             August 29, 2016 re: Dilution/ OA/ TR/ other provisions
             (PLTF_001124-1125)
     440.    Email chain from Justin Pannu to Tom Tatham dated        X
             August 29, 2016 re: Amended and Restated OA – Title
             Rover – Comments
             (PLTF_001126-1129)
     441.    Email chain from Tom Tatham to Justin Pannu dated        X
             August 30, 2016 re: Amended and Restated OA – Title
             Rover – Comments
             (PLTF_001130-1132)
     442.    Email chain from Tom Tatham to Justin Pannu dated        X
             August 30, 2016 re: Amended and Restated OA – Title
             Rover – Comments
             (PLTF_1133-1135)
     443.    Email chain from Justin Pannu to Tom Tatham dated        X
             August 30, 2016 re: Amended and Restated OA – Title
             Rover – Comments


                                       41
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2299 Page 43 of 83




             (PLTF_001136-1139)
     444.    Email chain from Tom Tatham to Rich Nawracaj dated         X
             August 30, 2016 re: FW: Title Rover, LLC – Proposed
             Equity to SLX/Key employees – Memo to File re
             confirmation of Commercial Terms
             (PLTF_001140-1141)
     445.    Email from Jerry Johns to Justin Pannu dated August        X
             31, 2016 re: Company vs. operating agreement
             (PLTF_001142-1143)
     446.    Email chain from Justin Pannu to Jerry Johns dated         X
             August 31, 2016 re: Company vs. operating agreement
             (PLTF_001144-1145)
     447.    Email chain from Justin Pannu to Jerry Johns dated         X
             August 31, 2016 re: Company vs. operating agreement
             (PLTF_001146-1147)
     448.    Email chain from Justin Pannu to Jerry Johns dated         X
             August 31, 2016 re: Company vs. operating agreement
             (PLTF_001148-1149)
     449.    Email chain from Jerry Johns to Justin Pannu dated         X
             August 31, 2016 re: Company vs. operating agreement
             (PLTF_001150-1151)
     450.    Email chain from Tom Tatham to Jerry Johns dated           X
             August 31, 2016 re: Outstanding Conditions Precedent
             to Investment (“CPs”)
             (PLTF_001152-1153)
     451.    Email from Tom Tatham to Jerry Johns and Justin            X
             Pannu dated August 31, 2016 re: Pro Forma Valuations
             given full dilution following full exercise of all Share
             Exchange Warrants, all Options and satisfaction of all
             Employee Milestones; attachment
             (PLTF_001154)
     452.    Pro Forma Valuation for Hopewell-Pilot Project, LLC        X
             and for Title Rover, LLC
             (PLTF_001155-1156)
     453.    Email chain from Tom Tatham to Justin Pannu dated          X
             August 31, 2016 re: Pro Forma Valuations given full
             dilution following full exercise of all Share Exchange
             Warrants, all Options and satisfaction of all Employee
             Milestones


                                        42
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2300 Page 44 of 83




             (PLTF_001157)
     454.    Email chain from Tom Tatham to Justin Pannu dated         X
             September 1, 2016 re: Pro Forma Valuations given full
             dilution following full exercise of all Share Exchange
             XWarrants, all Options and satisfaction of all Employee
             Milestones
             (PLTF_001158-1159)
     455.    Email chain from Justin Pannu to Tom Tatham dated         X
             September 1, 2016 re: Pro Forma Valuations given full
             dilution following full exercise of all Share Exchange
             Warrants, all Options and satisfaction of all Employee
             Milestones
             (PLTF_001160-1161)
     456.    Email chain from Chad Martin to Justin Pannu dated        X
             September 1, 2016 re: Pro Forma Valuations given full
             dilution following full exercise of all Share Exchange
             Warrants, all Options and satisfaction of all Employee
             Milestones
             (PLTF_001162-1165)
     457.    Email chain from Tom Tatham to Justin Pannu dated         X
             September 1, 2016 re: Pro Forma Valuations given full
             dilution following full exercise of all Share Exchange
             Warrants, all Options and satisfaction of all Employee
             Milestones
             (PLTF_001166-1172)
     458.    Email from Justin Pannu to Tom Tatham dated               X
             September 2, 2016 re: EnSource Subscription
             Agreement; attachment
             (PLTF_001173)
     459.    Hopewell-Pilot Project, LLC Initial Additional Equity
             Shares Subscription Agreement (executed by Justin
             Pannu)
             (PLTF_001174-1188)
     460.    Email chain from Rich Nawracaj to Tom Tatham dated        X
             September 2, 2016 re: Proposed Language to Address
             and Resolve CPs
             (PLTF_001189-1193)
     461.    Email chain from Rich Nawracaj to Tom Tatham dated        X
             September 2, 2016 re: Proposed Language to Address


                                       43
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2301 Page 45 of 83




             and Resolve CPs
             (PLTF_001194-1199)
     462.    Email chain from Tom Tatham to Justin Pannu dated       X
             September 4, 2016 re: Fwd: Proposed Language to
             Address and Resolve CPs
             (PLTF_001200-1206)
     463.    Email chain from Justin Pannu to Tom Tatham dated       X
             September 4, 2016 re: Proposed Language to Address
             and Resolve CPs
             (PLTF_001207-1213)
     464.    Email chain from Rich Nawracaj to Tom Tatham dated      X
             September 5, 2016 re: Proposed Language to Address
             and Resolve CPs
             (PLTF_001214-1224)
     465.    Email chain from Justin Pannu to Tom Tatham dated       X
             September 5, 2016 re: Proposed Language to Address
             and Resolve CPs
             (PLTF_001225-1231)
     466.    Email chain from Tom Tatham to Justin Pannu dated       X
             September 5, 2016 re: Proposed Language to Address
             and Resolve CPs
             (PLTF_001232-1239)
     467.    Email chain from Rich Nawracaj to Tom Tatham and        X
             Justin Pannu dated September 6, 2016 re: Proposed
             Language to Address and Resolve CPs
             (PLTF_001240-1252)
     468.    Email chain from Justin Pannu to Tom Tatham, Rich       X
             Nawracaj, Chad Martin, Jerry Johns, Mark Willis, and
             Cliff Sharp dated September 6, 2016 re: Conference
             Call – Financing from SMW Group
             (PLTF_001253)
     469.    Email chain from Jerry Johns to Justin Pannu, Tom       X
             Tatham, Rich Nawracaj, Chad Maritn, Mark Willis,
             Cliff Sharp dated September 6, 2016 re: Conference
             Call – Financing from SMW Group
             (PLTF_001254)
     470.    Email chain from Tom Tatham to Jerry Johns, Justin      X
             Pannu, Rich Nawracaj, Chad Maritn, Mark Willis, Cliff
             Sharp dated September 6, 2016 re: Conference Call –


                                      44
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2302 Page 46 of 83




             Financing from SMW Group
             (PLTF_001255)
     471.    Email from Michelle Johnson to Chad Martin, Jerry       X
             Johns, Rich Nawracaj, and Justin Pannu dated
             September 6, 2016 re: Conference Call
             (PLTF_001256)
     472.    Email chain from Justin Pannu to Michelle Johnson       X
             dated September 6, 2016 re: Conference Call
             (PLTF_001257)
     473.    Email chain from Rich Nawracaj to Michelle Johnson      X
             and Justin Pannu dated September 6, 2016 re:
             Conference Call
             (PLTF_001258-12529)
     474.    Email from Michelle Johnson to Mark Willis, Tom         X
             Tatham, Chad Martin, Justin Pannu, Rich Nawracaj,
             and Jerry Johns dated September 6, 2016 re:
             Conference Call – Discuss EnSource Subscription and
             Relateds Issues
             (PLTF_001260)
     475.    Email chain from Jerry Johns to Michelle Johnson and    X
             Justin Pannu dated September 6, 2016 re: Conference
             Call
             (PLTF_001261-1262)
     476.    Email chain from Rich Nawracaj to Tom Tatham dated      X
             September 6, 2016 re: FW: EnSource Subscription
             Agreement; attachment
             (PLTF_001263-1264)
     477.    Hopewell-Pilot Project, LLC Initial Additional Equity
             Shares Subscription Agreement (executed by Justin
             Pannu)
             (PLTF_001265-1279)
     478.    Email chain from Rich Nawracaj to Tom Tatham dated
             September 6, 2016 re: EnSource Subscription
             Agreement
             (PLTF_001280-1282)
     479.    Email from Rich Nawracaj to Tom Tatham and Mark         X
             Willis dated September 6, 2016 re: Revised Operating
             Agreement – Title Rover, LLC; attachments
             (PLTF_001283)


                                      45
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2303 Page 47 of 83




     480.    Amended and Restated Company Agreement of Title
             Rover, LLC with comments
             (PLTF_001284-1315)
     481.    Amended and Restated Company Agreement of Title        X
             Rover, LLC (not executed)
             (PLTF_001316-1344)
     482.    Email from Rich Nawracaj to Tom Tatham and Mark
             Willis dated September 6, 2016 re: Revised Company
             Agreement – Hopewell; attachments
             (PLTF_001345)
     483.    Second Amended and Restated Company Agreement of
             Hopewell-Pilot Project, LLC with comments
             (PLTF_001346- 1381)
     484.    Second Amended and Restated Company Agreement of
             Hopewell-Pilot Project, LLC
             (PLTF_001382-1411)
     485.    Email chain from Tom Tatham to Rich Nawracaj dated     X
             September 7, 2016 re: Revised Operating Agreement-
             Title Rover, LLC
             (PLTF_001412-1413)
     486.    Email chain from Tom Tatham to Rich Nawracaj dated     X
             September 7, 2016 re: Revised Operating Agreement-
             Title Rover, LLC; attachment
             (PLTF_001414-1415)
     487.    Second Amended and Restated Company Agreement of       X
             Title Rover, LLC with comments
             (PLTF_001416-1444)
     488.    Email from Michelle Johnson to Justin Pannu, Jerry     X
             Johns, and Rich Nawracaj dated September 8, 2016 re:
             Mark Willis
             (PLTF_001445)
     489.    Email chain from Jerry Johns to Michelle Johnson,      X
             Justin Pannu, and Rich Nawracaj dated September 8,
             2016 re: Mark Willis
             (PLTF_001446)
     490.    Email chain from Jerry Johns to Michelle Johnson,      X
             Justin Pannu, and Rich Nawracaj dated September 8,
             2016 re: Mark Willis
             (PLTF_001447)


                                      46
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2304 Page 48 of 83




     491.    Email from Michelle Johnson to Mark Willis, Justin         X
             Pannu, Jerry Johns and Rich Nawracaj dated Sepetmber
             8, 2016 re: Jerry, Justin & Rich – Call with Mark Willis
             (PLTF_001448)
     492.    Email from Michelle Johnson to Mark Willis, Justin         X
             Pannu, Jerry Johns and Rich Nawracaj dated Sepetmber
             8, 2016 re: Jerry, Justin & Rich – Call with Mark Willis
             (PLTF_001449)
     493.    Email chain from Michelle Johnson to Mark Willis,          X
             Justin Pannu, Jerry Johns and Rich Nawracaj dated
             Sepetmber 8, 2016 re: Jerry, Justin & Rich – Call with
             Mark Willis
             (PLTF_001450)
     494.    Email chain from Mark Willis to Justin Pannu dated         X
             September 8, 2016 re: FW: Revised Operating
             Agreement – Title Rover, LLC
             (PLTF_001451-1454)
     495.    Email chain from Justin Pannu to Mark Willis dated
             September 8, 2016 re: FW: Revised Operating
             Agreement – Title Rover, LLC
             (PLTF_001455-1458)
     496.    Email chain from Justin Pannu to Mark Willis dated
             September 8, 2016 re: FW: Revised Operating
             Agreement – Title Rover, LLC
             (PLTF_001459-1462)
     497.    Email from Richard Nawcaraj to Tom Tatham and
             Mark Willis dated 8/9/16 re: Revised Company
             Agreements with attachments – revised Company
             Agreement for Title Rover unmarked and marked and
             revised Company Agreement for Hopewell
             (PLTF_001463-PLTF_001558)
     498.    Email from Justin Pannu to Mark Willis dated 9/9/16 re
             Summary of Discussion plus other items
             (PLTF_001559)
     499.    Email chain beginning with email from Richard E.
             Nawracaj to Tom Tatham dated 9/12/16 re: Revised
             Company Agreements. (PLTF_001560-PLTF_001563)




                                       47
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2305 Page 49 of 83




     500.    Email chain beginning with email from Richard E.
             Nawracaj to Tom Tatham dated 9/12/16 Re; Revised
             Company Agreements (PLTF_001564-PLTF_001567)
     501.    Email chain beginning with email from Tom Tatham to
             Richard E. Nawracaj dated 9/12/16 re: Revised
             Company Agreements (PLTF_001568-PLTF_001572)
     502.    Email chain beginning with email from Tom Tatham to
             Richard E. Nawracaj dated 9/12/16 re: Revised
             Company Agreements (PLTF_001573-001577)
     503.    Email from Richard E. Nawracaj to Tom Tatham dated
             9/12/16 re Bridge Loan Documents with attachments:
             Convertible Promissory Note, Personal Guaranty,
             Security Agreement (PLTF_001578-001594)
     504.    Email chain beginning with email from Tom Tatham to
             Richard E. Nawracaj dated 9/12/16 re: Bridge Loan
             Documents (PLTF_001595-PLTF_001596)
     505.    Email chain beginning with email from Richard E.
             Nawracaj to Tom Tatham dated 9/12/16 re: Bridge
             Loan Documents PLTF_001597-PLTF_001598)
     506.    Email chain beginning with email from Richard E.
             Nawracaj to Tom Tatham dated 9/12/16 re: Bridge
             Lona Documents with 4 attachments – Security
             Agreement and Convertible Promissory Note
             (PLTF_001599-PLTF_001618)
     507.    Email chain beginning with email from Mark Willis to
             Justin Pannu dated 9/12/16 re: Summary of discussion
             and other items, Willis states, “Would be helpful if you
             could fund enough for the initial payment this morning
             in anticipation of closing. (PLTF_001619-
             PLTF_001620)
     508.    Email chain beginning with email from Tom Tatham to        X
             Richard E. Nawracaj dated 9/12/16 re: Revised
             Company Agreements (PLTF_001621-PLTF_001624)
     509.    Email from Michelle Johnson to Justin Pannu dated
             9/12/16 re: Call with Mark Willis (PLTF_001625)
     510.    Email chain beginning with email from Justin Pannu to
             Mark Willis dated 9/12/16 re Summary of discussion
             and other items. (PLTF_001626-PLTF_001628)



                                        48
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2306 Page 50 of 83




     511.    Email chain beginning with email from Justin Pannu to
             Tom Tatham dated 9/12/16 re: Revised Company
             Agreements (PLTF_001629-PLTF_001634)
     512.    Email chain beginning with email from Richard E.
             Nawracaj to Tom Tatham dated 9/12/16 re: Revised
             Company Agreements “Here is my understanding as to
             where we’re at with this deal”. (PLTF_001635-
             PLTF_001639)
     513.    Email chain beginning with email from Tom Tatham to X
             Richard E. Nawracaj dated 9/12/16 re: Revised
             Company Agreements with attachment: Promissory
             Note (PLTF_001640-PLTF_001646)
     514.    Email chain beginning with from Tom Tatham to Justin X
             Pannu dated 9/12/16 re: Revised Company Agreements
             (PLTF_001647-PLTF_001652)
     515.    Emails beginning with email from Justin Pannu to
             Michelle Johnson dated 9/12/16 re: Call with Mark
             Willis (PLTF_001653-PLTF_001663)
     516.    Email chain beginning with email from Tom Tatham to
             Richard Nawracaj dated 9/13/16 re: Bridge Loan
             Documents (PLTF_001664-PLTF_001667)
     517.    Email chain beginning with email from Richard E.
             Nawracaj to Tom Tatham dated 9/13/16 re: Bridge
             Loan Documents (PLTF_001668-PLTF_001671)
     518.    Email chain beginning with email from Tom Tatham to
             Richard Nawracaj dated 9/13/16 re: Bridge Loan
             Documents (PLTF_001672-PLTF_001675)
     519.    Email from Richard E. Nawracaj to Tom Tatham and
             Mark Willis dated 9/13/16 with 5 attachments Personal
             Guaranty PDF and word), Convertible Promissory Note
             (PDF and word), Security Agreement (PLTF_001676-
             PLTF_001702)
     520.    Email chain beginning with email from Mark Willis to
             Justin Pannu, dated 9/13/16, “Please try and wire funds
             ASAP.” (PLTF_001703-PLTF_001704)
     521.    Email chain beginning with email from Justin Pannu to
             Mark Willis dated 9/13/16 re: Call with Mark Willis
             (PLTF_001705-PLTF_001706)



                                      49
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2307 Page 51 of 83




     522.    Email chain beginning with email from Justin Pannu to
             Mark Willis re: Call with Mark Willis (PLTF_001707-
             PLTF_001708)
     523.    Email chain beginning with email from Tom Tatham to
             Justin Pannu dated 9/13/16 re: Execution Versions of
             Documents (PLTF_001709-PLTF_001711)
     524.    Email chain beginning with email from Richard E.
             Nawracaj to Tom Tatham dated 9/13/16 re: Execution
             Versions of Documents (PLTF_001712-PLTF_001714)
     525.    Email from Justin Pannu to Mark Willis re: CIO        X
             Review Intelometry with attachment, “Intelometry”.
             (PLTF_001715-PLTF_001720)
     526.    Email chain beginning with email from Richard E.      X
             Nawracaj to Tom Tatham dated 9/16/16 re Any
             comments on Drafts sent yesterday evening?
             (PLTF_001721-PLTF_001722)
     527.    Email from Richard Nawracaj to Tom Tatham re          X
             revised Company Agreement with two attachments –
             Amended Company Agreements (PLTF_001723-
             PLTF_001785)
     528.    Email from Justin Pannu to Tom Tatham, Mark Willis,
             and Ensource members dated 9/23/16 re Increase in
             Subscription amount (PLTF_001786)
     529.    Email chain beginning with email from Richard
             Nawracaj to Tom Tatham and Justin Pannu dated
             9/23/16 re: Increase in Subscription Amount
             (PLTF_001787-PLTF_001789)
     530.    Email chain beginning with email from Richard
             Nawracaj to Tom Tatham, Mark Willis, and Pat
             Doherty dated 9/26/16 re Term Sheet (PLTF_001790-
             PLTF_001791)
     531.    Email chain beginning with email from Tom Tatham to
             Richard Nawracaj dated 9/26/16 re: Term Sheet with
             attachment: Term Sheet (PLTF_001792-
             PLTF_001797)
     532.    Email chain beginning with email from Richard
             Nawracaj to Tom Tatham dated 9/26/16 re: Term Sheet
             (PLTF_001798-PLTF_001799)



                                      50
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2308 Page 52 of 83




     533.    Email from Justin Pannu to Tom Tatham dated 9/27/16
             re: Ensource Subscription to Hopewell Pilot with
             attachment: partially executed (PLTF_001800-
             PLTF_001815)
     534.    Email chain beginning with email from Mark Willis to
             Tom Tatham and Justin Pannu dated 9/27/16 re:
             Ensource Subscription to Hopewell Pilot
             (PLTF_001816-PLTF_001817)
     535.    Email chain beginning with email from Mark Willis to
             Richard E. Nawracaj , Tom Tatham, and Justin Pannu
             dated 9/27/16 re: Ensource Subscription to Hopewell
             Pilot (PLTF_001818-PLTF_001819)
     536.    Email chain beginning with email from Justin Pannu to
             Tom Tatham dated 9/27/16 re: Ensource Subscription
             to Hopewell Pilot (PLTF_001820)
     537.    Email chain beginning with email from Tom Tatham to
             Richard E. Nawracaj dated 9/27/16 re: Ensource
             Subscription to Hopewell Pilot (PLTF_001821-
             PLTF_001823)
     538.    Email chain beginning with email from Tom Tatham to
             Justin Pannu dated 9/28/16 re: Ensource Subscription to
             Hopewell Pilot (PLTF_001824-PLTF_001825)
     539.    Email chain beginning with email from Justin Pannu to
             Tom Tatham dated 9/29/16 re: Ensource Subscription
             to Hopewell Pilot (PLTF_001826-PLTF_001828)
     540.    Email chain beginning with email from Justin Pannu to
             Tom Tatham dated 9/29/16 re: Ensource Subscription
             to Hopewell Pilot (PLTF_001829-PLT_001832)
     541.    Email chain beginning with email from Justin Pannu to
             Tom Tatham dated 9/29/16 re: Ensource Subscription
             to Hopewell Pilot (PLTF_001833-PLTF_001836)
     542.    Email chain beginning with email from Richard E.
             Nawracaj to Tom Tatham dated 9/29/16 re: Ensource
             Subscription to Hopewell Pilot (PLTF_001837-
             PLTF_001839)
     543.    Email chain beginning with email from Justin Pannu to
             Tom Tatham dated 9/29/16 re: Ensource Subscription
             Agreement to Hopewell Pilot Project LLC with



                                       51
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2309 Page 53 of 83




             attachment: partially executed subscription agreement
             (PLTF_001840-PLTF_001855)_
     544.    Email chain beginning with email from Jeffrey Merola      X
             to Justin Pannu dated 9/2/916 re: Ensource Subscription
             Agreement to Hopewell Pilot Project LLC
             (PLTF_001856)
     545.    Email chain beginning with email from Justin Pannu to     X
             Jeffrey Merola dated 9/2/916 re: Ensource Subscription
             Agreement to Hopewell Pilot Project LLC
             (PLTF_001857)
     546.    Email chain beginning with email from Tom Tathm to        X
             Justin Pannu dated 9/30/16 re: Ensource Subscription
             Agreement to Hopewell Pilot Project LLC
             (PLTF_001858)
     547.    Email chain beginning with email from Justin Pannu to     X
             Jeffrey Merola dated 9/30/16 re: Ensource Subscription
             Agreement to Hopewell Pilot Project LLC
             (PLTF_001859-PLTF_001860)
     548.    Email chain beginning with email from Justin Pannu to     X
             Tom Tatham dated 9/30/16 re: Ensource Subscription
             Agreement to Hopewell Pilot Project LLC
             (PLTF_001861)
     549.    Email chain beginning with email from Tom Tatham to       X
             Justin Pannu dated 9/30/16 re: Ensource Subscription
             Agreement to Hopewell Pilot Project LLC
             (PLTF_001862-PLTF_001863)
     550.    Email from Tom Tatham to Cliff Sharp and other            X
             Ensource members and Richard E. Nawracaj dated
             9/30/16 re: Member Signature Page (PLTF_001864)
     551.    Email chain beginning with email from Tom Tathm to        X
             Justin Pannu dated 9/30/16 re Ensource Subscription
             Agreement to Hopewell Pilot Project LLC
             (PLTF_001865-PLTF_001866)
     552.    Email chain beginning with email from Justin Pannu to     X
             Tom Tatham re: $20,000 transfer received!
             (PLTF_001867)
     553.    Email from Tom Tatham to Richard E. Nawracaj,             X
             investors, and Mark Willis dated 10/5/16 re: Third
             Amended and Restated Company Agreement for


                                       52
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2310 Page 54 of 83




             Hopewell-Pilot Project, LLC as of 9/30/16 with
             amended SCHEDULE A; with attachment (Company
             Agreement) (PLTF_001868-PLTF_001908)
     554.    Email chain beginning with email from Justin Pannu to   X
             Tom Tatham dated 10/5/16 re: Third Amended and
             Restated Company Agreement for Hopewell-Pilot
             Project, LLC as of 9/30/16 with amended SCHEDULE
             A; with attachment (Company Agreement)
             (PLTF_001909)
     555.    Email from Tom Tatham to Justin Pannu and Cliff         X
             Sharp dated 10/5/16 re Title Rover, LLC - Share
             Exchange Warrant - EW-8; with attachment Share
             Exchange Warrant (PLTF_001910-PLTF_001917)
     556.    Email chain beginning with email from Justin to Chad    X
             Martin and Jerry Johns dated 10/6/16 forwarding email
             re: Title Rover, LLC - Share Exchange Warrant - EW-
             8; with attachment Share Exchange Warrant;
             (PLTF_001918-PLTF_001925)
     557.    Email chain beginning with email from Justin Pannu to   X
             Chad Martin and Jerry Johns dated 10/6/16 re: Title
             Rover, LLC - Share Exchange Warrant - EW-8
             (PLTF_001926-PLTF_001927)
     558.    Email chain beginning with email from Richard E.        X
             Nawracaj to Tom Tatham dated 10/10/16 re: Third
             Amended and Restated Company Agreement for
             Hopewell-Pilot
             Project, LLC as of 9/30/16 with amended SCHEDULE
             A (PLTF_001928-PLTF_001930)
     559.    Email chain beginning with email from Tom Tatham to     X
             Richard E. Nawracaj dated 10/11/16 re: Third
             Amended and Restated Company Agreement for
             Hopewell-Pilot
             Project, LLC as of 9/30/16 with amended SCHEDULE
             A (PLTF_001931-PLTF_001933)
     560.    Email chain beginning with email from Justin Pannu to   X
             Cliff Sharp, Jerry Johns, Chad Martin dated 10/18/16
             re: Ensource Funding/Activity (PLTF_001934)
     561.    Email chain beginning with email from Justin Pannu to   X
             Chad Martin dated 10/28/16 forwarding email from


                                      53
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2311 Page 55 of 83




             Tom Tatham re: Oct 28 Subscription Payment
             (PLTF_001935)
     562.    Email from Tom Tatham to Justin Pannu dated              X
             10/25/16 re: Oct 28 Subscription Payment
             (PLTF_001936)
     563.    Email chain beginning with email from Justin Pannu to    X
             Tom Tatham dated 10/25/16 re: Oct 28 Subscription
             Payment (PLTF_001937)
     564.    Email from Tom Tatham to Justin Pannu dated              X
             10/26/16 re: Oct 28 Subscription Payment
             (PLTF_001938)
     565.    Email chain beginning with email from Mark Willis to     X
             Justin Pannu and Tom Tatham dated 10/26/16 re: Oct
             28 Subscription Payment (PLTF_001939)
     566.    Email chain beginning with email from Richard E.         X
             Nawracaj to Tom Tatham dated 10/26/16 re: Oct 28
             Subscription Payment (PLTF_001940-PLTF_001941)
     567.    Email chain beginning with email from Tom Tatham to      X
             Richard E. Nawracaj dated 10/27/16 re: Oct 28
             Subscription Payment, with attachment fully executed
             Exchange Warrant covering the full subscription of
             Hopewell IAE Shares by EnSource Investments, LLC
             (PLTF_001942-PLTF_001950)
     568.    Email chain beginning with email from Justin Pannu to    X
             Tom Tatham dated 10/28/16 re: Oct 28 Subscription
             Payment (PLTF_001951-PLTF_001953)
     569.    Email chain beginning with email from Justin Pannu to    X
             Chad Martin dated 12/7/16 forwarding email from Tom
             Tatham to investors re: Hopewell-Pilot Project, LLC -
             Progress report as of November 30, 2016, with
             attachment (Progress Report) (PLTF_001954-
             PLTF_001957)
     570.    Email chain beginning with email from Mark Willis to     X
             Chad Martin and Michelle Johnson dated 12/7/16 re:
             Quick call? (PLTF_001958)
     571.    Email chain beginning with email from Justin Pannu to    X
             Tom Tatham, Jerry Johns, Chad Martin, Mark Willis,
             Cliff Sharp, and Richard E. Nawracaj dated 12/7/16 re:



                                       54
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2312 Page 56 of 83




             Hopewell-Pilot Project, LLC - Progress report as of
             November 30, 2016 (PLTF_001959)
     572.    Email chain beginning with email from Tom Tatham to      X
             Justin Pannu, Jerry Johns, Chad Martin, Mark Willis,
             Cliff Sharp, and Richard E. Nawracaj dated 12/8/16 re:
             Hopewell-Pilot Project, LLC - Progress report as of
             November 30, 2016 with attachment (Progress Report)
             (PLTF_001960-PLTF_001963)
     573.    Email chain beginning with email from Justin Pannu to    X
             Tom Tatham, Jerry Johns, Chad Martin, Mark Willis,
             Cliff Sharp, and Richard E. Nawracaj dated 12/8/16 re:
             Hopewell-Pilot Project, LLC - Progress report as of
             November 30, 2016 (PLTF_001964-PLTF_001965)
     574.    Email chain beginning with email from Cliff Sharp to     X
             Justin Pannu dated 12/8/16 re: Hopewell-Pilot Project,
             LLC - Progress report as of November 30, 2016
             (PLTF_001966-PLTF_001967)
     575.    Email chain beginning with email from Justin Pannu to    X
             Cliff Sharp dated 12/8/16 re: Hopewell-Pilot Project,
             LLC - Progress report as of November 30, 2016
             (PLTF_001968-PLTF_001969)
     576.    Email chain beginning with email from Cliff Sharp to     X
             Justin Pannu dated 12/8/16 re: Hopewell-Pilot Project,
             LLC - Progress report as of November 30, 2016
             (PLTF_001970-PLTF_001971)
     577.    Email chain beginning with email from Mark Willis to     X
             Justin Pannu dated 12/8/16 re: Hopewell-Pilot Project,
             LLC - Progress report as of November 30, 2016
             (PLTF_001972-PLTF_001974)
     578.    Email chain beginning with email from Justin Pannu to    X
             Mark Willis dated 12/8/16 re: Hopewell-Pilot Project,
             LLC - Progress report as of November 30, 2016
             (PLTF_001975-PLTF_001977)
     579.    Email from Richard E. Nawracaj to Tom Tatham dated       X
             12/10/16 re: title Rover LLC (PLTF_001978)
     580.    Email chain beginning with email from Richard E.         X
             Nawracaj to Tom Tatham dated 12/11/16 re: Title
             Rover LLC (PLTF_001979-PLTF_001980)



                                       55
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2313 Page 57 of 83




     581.    Email chain beginning with email from Richard E.       X
             Nawracaj to Tom Tatham dated 12/13/16 re: Title
             Rover LLC (PLTF_001981-PLTF_001983)
     582.    Email message from Unity Connection Messaging          X
             System to Richard Nawracaj dated 12/14/16 with
             voicemail as attachment: audio file (PLTF_001984 and
             VoiceMessage wav file)
     583.    Email chain beginning with email from Tom Tatham to    X
             Justin Pannu and Cliff Sharp dated 12/14/16 re:
             Hopewell - Information Request (PLTF_001985-
             PLTF_001990)
     584.    Email chain beginning with email from Richard E.       X
             Nawracaj to Tom Tatham, Justin Pannu, and Cliff
             Sharp dated 12/15/16 re: Hopewell - Information
             Request (PLTF_001991-PLTF_001995)
     585.    Email from Richard E. Nawracaj to Mark Willis dated    X
             12/15/16 re: WebEx Presentation (PLTF_001996)
     586.    Email chain from Richard Nawracaj to Mark Willis       X
             dated December 16, 2016 re: EnSource Investments,
             LLC (redacted)
             (PLTF_001997-1998)
     587.    Email chain from Tom Tatham to Richard Nawracaj        X
             dated December 16, 2016 re: Hopewell Information
             Request; attachment
             (PLTF_1999-2000)
     588.    Email chain from Justin Pannu to Cliff Sharp dated     X
             December 14, 2016 re: Title Rover, LLC (unredacted)
             (PLTF_002001)
     589.    Email chain from Tom Tatham to Richard Nawracaj        X
             dated December 14, 2016 re: Title Rover, LLC
             (PLTF_002002-2004)
     590.    Hopewell- Pilot Project, LLC Trial Balance of
             Accounts at selected dates
             (PLTF_002005-2006)
     591.    Email chain from Richard Nawracaj to Tom Tatham        X
             dated December 16, 2016 re: Hopewell- Information
             Request
             (PLTF_002007-2008)
     592.    Email chain from Justin Pannu to Cliff Sharp dated     X


                                      56
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2314 Page 58 of 83




             December 14, 2016 re: Title Rover, LLC (unredacted)
             (PLTF_002009)
     593.    Email chain from Tom Tatham to Richard Nawracaj         X
             dated December 14, 2016 re: Title Rover, LLC
             (PLTF_002010-2013)
     594.    Email chain from Mark Willis to Richard Nawracaj and    X
             Tom Tatham dated December 16, 2016 re: Hopewell –
             Information Request
             (PLTF_002014-2016)
     595.    Email chain from Justin Pannu to Cliff Sharp dated      X
             December 14, 2016 re: Title Rover, LLC (unredacted)
             (PLTF_002017)
     596.    Email chain from Rich Nawracaj to Tom Tatham dated      X
             December 11, 2016 re: Title Rover, LLC
             (PLTF_002018-2020)
     597.    Email chain from Rich Nawracaj to Tom Tatham dated      X
             December 16, 2016 re: Hopewell- Information Request
             (PLTF_002021-2023)
     598.    Email chain from Justin Pannu to Cliff Sharp dated
             December 14, 2016 re: Title Rover, LLC (unredacted)
             (PLTF_002024)
     599.    Email chain from Tom Tatham to Richard Nawracaj         X
             dated December 14, 2016 re: Title Rover, LLC
             (PLTF_002025-2027)
     600.    Email chain from Mark Willis to Richard Nawracaj        X
             dated December 16, 2016 re: WebEx Presentation
             (PLTF_002028-2032)
     601.    Email chain from Justin Pannu to Mark Willis dated      X
             December 16, 2016 re: WebEx Presentation
             (PLTF_002033-2036)
     602.    Email chain from Mark Willis to Richard Nawracaj        X
             dated December 19, 2016 re: WebEx Presentation
             (PLTF_002037-2044)
     603.    Email chain from Richard Nawracaj to Tom Tatham         X
             and Mark Willis dated December 20, 2016 re:
             EnSource Investments, Inc.
             (PLTF_002045-2046)
     604.    Letter from the Law Office of Richard E. Nawracaj       X
             dated December 19, 2016 re: Request for Inspection of


                                      57
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2315 Page 59 of 83




             Books and Records
             (PLTF_002047)
     605.    Email chain from Richard Nawracaj to Mark Willis and X
             Tom Tatham dated December 20, 2016 re: EnSource
             Investments, Inc.
             (PLTF_002048- 2049)
     606.    Email chain from Richard Nawracaj to Tom Tatham      X
             dated December 20, 2016 re: EnSource Investments,
             Inc.
             (PLTF_002050-2052)
     607.    Email chain from Richard Nawracaj to Tom Tatham      X
             dated December 20, 2016 re: EnSource Investments,
             Inc.
             (PLTF_002053-2055)
     608.    Email chain from Tom Tatham to Richard Nawracaj
             dated December 26, 2016 re: FW: Hopewell Financials
             12-15-16 WAJE; attachment
             (PLTF_002056 – 2058)
     609.    Hopewell-Pilot Project, LLC A/P Aging Summary as of
             December 15, 2016
             (PLTF_002059)
     610.    Hopewell-Pilot Project, LLC Balance Sheet as of
             December 15, 2016
             (PLTF_002060-2061)
     611.    Hopewell-Pilot Project, LLC Profit & Loss March 1
             through December 15, 2016
             (PLTF_002062)
     612.    Email chain from Tom Tatham to Richard Nawracaj
             dated December 26, 2016 re: FW: HW Detail 12-15-16
             WAJE; attachment
             (PLTF_002063)
     613.    Hopewell-Pilot Project, LLC Transaction Detail by
             Account March 1 through December 15, 2016
             (PLTF_002064-2077)
     614.    Email chain from Tom Tatham to Richard Nawracaj
             dated December 26, 2016 re: FW: Hopewell for Oct
             and Nov 2016 BS & PL; attachment
             (PLTF_002078-2080)
     615.    Hopewell-Pilot Project, LLC P&L and BS March


                                      58
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2316 Page 60 of 83




             through November 2016
             (PLTF_002081-2084)
     616.    Hopewell-Pilot Project, LLC P&L March through
             October 2016
             (PLTF_002085)

     617.    Email chain from Tom Tatham to Richard Nawracaj
             dated December 26, 2016 re: Hopewell for Oct and
             Nov 2016 BS & PL
             (PLTF_002086-2089)
     618.    Email chain from Tom Tatham to Richard Nawracaj
             dated December 27, 2016 re: Hopewell – MH Monthly
             BS & PL – 2016 Unaudited; attachment
             (PLTF_002090-2093)
     619.    Hopewell-Pilot Project, LLC Balance Sheet as of
             December 15, 2016
             (PLTF_002094-2095)
     620.    Hopewell-Pilot Project, LLC Profit & Loss as of
             December 1 - 15, 2016
             (PLTF_002096)
     621.    Hopewell-Pilot Project, LLC Balance Sheet as of
             November 30, 2016
             (PLTF_002097-2098)
     622.    Hopewell-Pilot Project, LLC Profit & Loss and Balance
             sheets from March - November 2016
             (PLTF_002099 -2115)
     623.    Email from Tom Tatham to Mark Bush, Justin Pannu,     X
             Cliff Sharp, Michael Foran, Deborah Tatham, Mark
             Willis, tom Tatham, Gill Lopez, Trent Stout, Mike
             Willis and Dan Lensgraf dated December 29, 2016 re:
             Notice of Annual Members Meeting for Hopewell-Pilot
             Project, LLC with proposed Meeting Agenda and
             selected information; attachment
             (PLTF_002116-2123)
     624.    Hopewell-Pilot Project, LLC A/P Aging Summary as of
             December 15, 2016
             (PLTF_002124)
     625.    Hopewell-Pilot Project, LLC Balance Sheet as of
             December 15, 2016


                                      59
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2317 Page 61 of 83




             (PLTF_002125-2126)
     626.    Hopewell-Pilot Project, LLC A/P Aging Summary as of
             December 15, 2016
             (PLTF_002127)
     627.    Hopewell-Pilot Project, LLC Notice of Annual Meeting   X
             of Members dated December 29, 2016 (PLTF_002128)
     628.    Hopewell-Pilot Project, LLC Annual Meeting of          X
             Members dated January 13, 2017
             (PLTF_002129)
     629.    Title Rover, LLC A/P Aging Summary as of December
             15, 2016
             (PLTF_002130)
     630.    Title Rover, LLC Balance Sheet as of December 15,
             2016
             (PLTF_002131)
     631.    Hopewell-Pilot Project, LLC A/P Aging Summary as of
             December 15, 2016
             (PLTF_002132)
     632.    Title Rover Technology Update 2016 YTD
             Accomplishments
             (PLTF_002133-2135)
     633.    Email chain from Richard Nawracaj to Tom Tatham        X
             and Justin Pannu dated December 31, 2016
             (PLTF_002136-2140)
     634.    Email chain from Richard d Nawracaj to Tom Tatham      X
             dated December 30, 2016 re: EnSource Investments,
             LLC; attachment
             (PLTF_002141-2142)
     635.    Letter from the Law Office of Richard Nawracaj dated   X
             December 16, 2016 re: Hopewell-Pilot Project Initial
             Additional Equity Shares Subscription Agreement
             dated September 29, 2016 (the “Subscription
             Agreement”)
             (PLTF_002143)
     636.    Email chain from Tom Tatham to Richard Nawracaj        X
             dated December 30, 2016 re: EnSource Investments,
             LLC
             (PLTF_002144)
     637.    Email chain from Mark Willis to Richard Nawracaj,      X


                                      60
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2318 Page 62 of 83




             Justin Pannu and Chad Martin dated January 5, 2017 re:
             EnSource Investments LLC v. Thomas P. Tatham et al.
             (PLTF_002145-2146)
     638.    Email chain from Jerry Johns to Mark Willis, Richard     X
             Nawracaj, Justin Pannu and Cliff Sharp dated January
             6, 2017 re: EnSouorce Investments LLC v. Thomas P.
             Tatham et al.
             (PLTF_002147-2150)
     639.    Redacted                                                 X
             (PLTF_002151)
     640.    Email chain from Richard Nawracaj to Pete Patterson      X
             dated January 7, 2017 re: Hopewell Pilot Project
             (PLTF_002152)
     641.    Email chain from Richard Nawracaj to Tom Tatham          X
             and Pete Patterson dated January 8, 2017 re: Hopewell
             Pilot Project
             (PLTF_002153-2154)
     642.    Email chain from Tom Tatham to Mark Bush, Justin         X
             Pannu, Cliff Sharp, Michael Foran, Debrah Tatham,
             Mark Willis, Gil Lopez, Trent Stout, Mike Willis, Dan
             Lensgraf dated January 12, 2017 re: Notice of Annual
             Members Meeting for Hopewell-Pilot Project, LLC
             with proposed Meeting Agenda and selected
             information
             (PLTF_002155-2160)
     643.    EnSource Investments LLC v. Thomas P. Tatham et al       X
             Complaint
             (PLTF_002161-2189)
     644.    Email chain from Justin Pannu to Tom Tatham dated        X
             March 27, 2017 re: 2016 Hopewell K-1
             (PLTF_002190)
     645.    Email chain from Justin Pannu to Chad Martin and         X
             Jerry Johns dated March 27, 2017 re: Fwd: 2016
             Hopewell K-1
             (PLTF_002191)
     646.    Email from Richard Nawracaj to Tom Tatham and            X
             Mark Willis dated April 3, 2017 re: Letter to Board of
             Managers
             (PLTF_002192)


                                      61
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2319 Page 63 of 83




     647.    Email chain from Justin Pannu to Mark Willis dated
             May 10, 2017 re: Revised Schedule K-1 for EnSource
             Investments LLC; attachment
             (PLTF_002193-2194)
     648.    Letter from the Law Offices of Richard E. Nawracaj
             dated April 3, 2017 re: EnSource Investments, LLC –
             Schedule K-1
             (PLTF_002195-2197)
     649.    Email from Tracie Martin, CPA to Mark Willis,          X
             Michelle Johnson, and Tom Tatham dated June 6, 2016
             re: Executed NDAs
             (PLTF_002198)
     650.    Confidentiality and Non-competition Agreement dated X
             June 6, 2016 between Hopewell-Pilot Project and
             Tracey Martin (executed by Tracie Martin)
             (PLTF_002199-2201)
     651.    Confidentiality and Non-competition Agreement dated X
             June 6, 2016 between Hopewell-Pilot Project and Chad
             Martin (executed by Chad Martin)
             (PLTF_002202-2204)
     652.    Email chain Jerry Johns to Jeff Merola dated August 1,
             2016 re: FW: Hopewell-Pilot Project, LLC
             (PLTF_002205-2208)
     653.    Email chain Jerry Johns to Jeff Merola dated August 1,
             2016 re: FW: Hopewell-Pilot Project, LLC – Private
             Placement of Initial Additional Equity Shares
             (PLTF_002209-2212)
     654.    Email chain Jerry Johns to Jeff Merola dated August 1,
             2016 re: FW: Hopewell-Pilot Project, LLC – Private
             Placement of Initial Additional Equity Shares
             (PLTF_002213)
     655.    Email chain Jerry Johns to Jeff Merola dated August 1,
             2016 re: FW: Hopewell-Pilot Project, LLC – Private
             Placement of Initial Additional Equity Shares
             (PLTF_002214)
     656.    Email chain Jerry Johns to Jeff Merola dated August 1,
             2016 re: FW: Hopewell-Pilot Project, LLC – Private
             Placement of Initial Additional Equity Shares (“IAE
             Shares”) – Subscription Documents


                                      62
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2320 Page 64 of 83




             (PLTF_002215-2217)
     657.    Email chain Jerry Johns to Jeff Merola dated August 1,
             2016 re: FW: NDA Info
             (PLTF_002218)
     658.    Email chain Jerry Johns to Tom Tatham dated August
             2, 2016 re: FW: Hopewell-Pilot Project, LLC – Private
             Placement of Initial Additional Equity Shares
             (PLTF_002219)
     659.    Email chain from Tom Tatham to Jeff Merola dated
             August 3, 2016 re: Hopewell-Pilot Project, LLC –
             Private Placement of Initial Additional Equity Shares –
             Offering Documents – Confidential Information;
             attachment
             (PLTF_002220-2221)
     660.    Email chain from Tom Tatham to Jeff Merola dated
             August 3, 2016 re: Hopewell-Pilot Project, LLC –
             Private Placement of Initial Additional Equity Shares –
             Offering Documents – Confidential Information
             (PLTF_002222-2223)
     661.    Email chain from Tom Tatham to Jeff Merola dated
             august 3, 2016 re: Hopewell-Pilot Project, LLC –
             Private Placement of Initial Additional Equity Shares –
             Offering Documents – Confidential Information
             (PLTF_002224-2225)
     662.    Email chain from Tom Tatham to Jeff Merola dated
             August 4, 2016 re: Hopewell-Pilot Project, LLC –
             Private Placement of Initial Additional Equity Shares –
             Meeting to discuss offering – Fri. Aug 5 or Mon. Aug
             8?
             (PLTF_002226-2227)
     663.    Email chain from Tom Tatham to Jeff Merola dated
             August 4, 2016 re: Hopewell-Pilot Project, LLC –
             Private Placement of Initial Additional Equity Shares –
             Meeting to discuss offering – Fri. Aug 5 or Mon. Aug
             8?
             (PLTF_002228-2229)
     664.    Email chain from Tom Tatham to Jeff Merola dated
             August 4, 2016 re: Hopewell-Pilot Project, LLC –
             Private Placement of Initial Additional Equity Shares –


                                       63
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2321 Page 65 of 83




             Meeting to discuss offering – Fri. Aug 5 or Mon. Aug
             8?
             (PLTF_002230-2232)
     665.    Email chain from Tom Tatham to Jeff Merola dated
             August 16, 2016 re: Revised NDA
             (PLTF_002233-2235)
     666.    Email from mail@sf-notifications.com to Jeff Merola        X
             dated August 19, 2016 re: Tom Tatham Added You to
             ShareFile.
             (PLTF_002236)
     667.    Email from mail@sf-notifications.com to Jeff Merola        X
             dated August 19, 2016 re: Tom Tatham Added You to
             ShareFile.
             (PLTF_002237)
     668.    Email from Tom Tatham to Jeff Merola dated August          X
             20, 2016 re: All of you should now be enabled to both
             the Hopewell and Title Rover data rooms!!
             (PLTF_002238-2239)
     669.    Email chain from Tom Tatham to Justin Pannu dated
             August 24, 2016 re: Follow Up Diligence Queries –
             Intellectual Property
             (PLTF_002240-2244)
     670.    Email chain from Tom Tatham to Jerry Johns and
             Justin Pannu dated August 24, 2016 re: Follow Up
             Diligence Queries – Intellectual Property
             (PLTF_002245-2251)
     671.    Email from Jerry Johns to James Dibble dated August
             31, 2016 re: FW: Pro Forma Valuations given full
             dilution following full exercise of all Share Exchange
             Warrants, all options and satisfactions of all employee
             milestones (unredacted)
             (PLTF_002252)
     672.    Email from Tom Tatham to Jerry Johns and Justin
             Pannu dated August 31, 2016 re: Pro Forma Valuations
             given full dilution following full exercise of all Share
             Exchange Warrants, all options and satisfactions of all
             employee milestones; attachment
             (PLTF_2253)
     673.    Hopewell Pilot Project, LLC Proforma Pre & Post


                                        64
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2322 Page 66 of 83




             Money Valuations
             (PLTF_2254)
     674.    Title Rover, LLC Proforma Pre & Post Money
             Valuations
             (PLTF_2255)
     675.    Email chain from Tom Tatham to Justin Pannu dated
             Sept4ember 30, 2016 re: EnSource Subscription
             Agreement to Hopewell Pilot-Project, LLC;
             attachments
             (PLTF_002256-2257)
     676.    Email chain from Tom Tatham to Mark Bush, Justin          X
             Pannu, Cliff Sharp, Michael Foran, Debrah Tatham,
             Mark Willis, Gil Lopez, Trent Stout, Mike Willis, Dan
             Lensgraf dated December 29, 2016 re: Notice of
             Annual Members Meeting for Hopewell-Pilot Project,
             LLC with proposed Meeting Agenda and selected
             information
             (PLTF_002258-2265)
     677.    Email chain Jerry Johns to Jeff Merola dated January 6,   X
             2017 re: FW: EnSource Investments LLC v. Thomas P.
             Tatham et al.
             (PLTF_002266-2269)
     678.    Email chain from Justin Pannu to Tom Tatham dated         X
             January 12, 2017 re: Notice of Annual Members
             Meeting for Hopewell-Pilot Project, LLC with
             proposed meeting Agenda and selected information
             (PLTF_002270-2271)
     679.    Email chain from Tom Tatham to Jerry Johns, Jeff          X
             Merola and Chad Martin dated March 31, 2017 re:
             Fwd: Notice of Special Members Meeting for
             Hopewell-Pilot Project, LLC with proposed meeting
             Agenda and selected information
             (PLTF_002272-2275)
     680.    Email from Tom Tatham to Justin Pannu dated March
             27, 2017 re: K-1; attachment
             (PLTF_002276)
     681.    Email from Tom Tatham to Justin Pannu dated March
             27, 2017 re: 2016 Hopewell K-1; attachment
             (PLTF_002277)


                                       65
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2323 Page 67 of 83




     682.    Email chain from Tom Tatham to Justin Pannu dated
             March 27, 2017 re: 2016 Hopewell K-1
             (PLTF_002278)
     683.    Email chain beginning with email from Tom Tatham to      X
             Chad Martin dated 6/1/16 Re: CA & Non-Compete -
             Hopewell-Pilot Project, LLC (PLTF_002529-
             PLTF_002530)
     684.    Email chain beginning with email from Tom Tatham to      X
             Chad Martin dated 6/29/16 re: FW: Hopewell-Pilot
             Project, LLC-Private Placement of Ini'al Addi'onal
             Equity Shares
             ("IAE shares")-NOW CONVERTIBLE TO TITLE
             ROVER, LLC SHARES; attachments: Title Rover,
             LLC Preliminary Business & Exploitation Plan
             June 2016; Share Exchange Warrant (PLTF_002531-
             PLTF_002542)
     685.    Email from Tom Tatham to Chad Martin and Mark            X
             Willis dated 7/27/16 re: Hopewell-Pilot Project, LLC -
             CA & Non-Compete Agreement (PLTF_002543)
     686.    Email chain beginning with email from Tom Tatham to      X
             Cliff Sharp re: Hopewell-Pilot Project, LLC - Private
             Placement of IAE Shares - Term Sheet & Exchange
             Warrant – Confidential Information (PLTF_002544-
             PLTF_002545)
     687.    Text messages between Mark Willis and Chad Martin
             beginning with texts dated 9/13/16 (PLTF_002546-
             PLTF_002549)
     688.    Text messages between Justin Pannu, Tom Tatham,
             Richard Nawracaj, Cliff Sharp, Jerry Johns beginning
             with texts dated 9/13/16 (PLTF_002550-
             PLTF_002551)
     689.    Text messages between Mark Willis, Justin Pannu
             beginning with text messages dated 8/5/16
             (PLTF_002552-PLTF_002560)
     690.    Text message between Justin Pannu and Tom Tatham
             beginning with text messages dated 8/9/16
             (PLTF_002561-PLTF_002563)
     691.    Text message from Brent Stanley to Justin Pannu dated
             July 19. (PLTF_002564)


                                       66
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2324 Page 68 of 83




     692.    Text messages between Mark Willis and Chad Marin
             beginning with text messages dated 5/6/16
             (PLTF_002565-PLTF_002670)
     693.    Third Amended and Restated Company Agreement of
             Hopewell-Pilot Project LLC dated 9/1/16 (executed)
             (with Ensource) (PLTF_002280-PLTF_002319)
     694.    Hopewell-Pilot Project LLC Initial Additional Equity
             Shares Subscription Agreement (partially executed)
             (PLTF_2320-PLTF_002334)
     695.    Hopewell-Pilot Project LLC Initial Additional Equity
             Shares Subscription Agreement (partially executed)
             (PLTF_002335-PLTF_002349)
     696.    Hopewell-Pilot Project LLC Initial Additional Equity
             Shares Subscription Agreement (partially executed)
             (PLTF_002350-PLTF_002364)
     697.    Secured convertible promissory note dated 9/13/16
             from Hopewell to Ensource (executed) PLTF_002365-
             PLTF_002367)
     698.    Hopewell-Pilot Project LLC Initial Additional Equity
             Shares Subscription Agreement (executed)
             (PLTF_002368-PLTF_002382)
     699.    Guaranty Agreement between Mark Willis and
             Ensource dated 9/13/16 (executed) (PLTF_002383-
             PLTF_002389)
     700.    Security Agreement between Hopewell and Ensource
             dated 9/13/16 (executed) (PLTF_002390-
             PLTF_002395)
     701.    Confidentiality and Non-Competition Agreement
             between Hopewell and Justin Pannu dated 8/15/16
             (PLTF_002396-PLTF_002398)
     702.    Second Amended and Restated Company Agreement of
             Title Rover LLC dated 9/1/16 (executed)
             (PLTF_002399-PLTF_002429)
     703.    Third Amended and Restated Company Agreement of
             Hopewell-Pilot Project LLC dated 9/1/16 (executed)
             (without Ensource) PLTF_002430-PLTF_002468)
     704.    Plaintiff’s Expert Report of Jason Frankovitz
     705.    Document subpoena to Title Rover c/o Bankruptcy      X
             Trustee Rodney Tow, dated 2/26/19


                                      67
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2325 Page 69 of 83




     706.    Confidentiality Agreement between Rodney Tow as         X
             Trustee for Title Rover and Hopewell-Pilot Project; and
             Ensource Investments LLC, dated 3/5/19.

     707.    Stipulated Protective Order signed by Brent Stanley    X

     708.    Stipulated Protective Order signed by Joseph Haynes    X

     709.    Email chain beginning with email between Brent         X
             Stanley and Rodney Tow dated 4/23/19 re:
             Hopewell/Title Rover Information (PLTF_003563-
             PLTF_003569)

     710.    Email chain beginning with email from R. J. Shannon  X
             to Bonnie McKnight and Alan Gerger dated 4/23/19 re:
             Hopewell Pilot Project (17-32880) & Title Rover (17-
             32881) P(LTF_003570-PLTF_003573)

     711.    Transcript of 341 Meeting of Creditors (PLTF_003522- X
             PLTF_003562)

     712.    Transcript from Motion to Convert Case from Chapter    X
             11 to Chapter 7 or to Dismiss (Doc. #54); Chapter 11
             Plan of Reorganization (Doc. #64) (PLTF_003574-
             PLTF_003686)
     713.    Documents produced by Title Rover LLC in response      X
             to subpoena to bankruptcy Trustee Rodney Tow
     714.    PDF of print out from inc.com re: Willis Group
             (PLTF_003517-PLTF_003521)

     715.
     716.    FED. R. CIV. P. 26(a)(1)(A) Initial Disclosures of
             Defendants Mark A. Willis; Beyond Review, LLC;
             Image Engine, LLC; and Willis Group, LLC
     717.    Email chain from Tom Tatham to Michelle Johnson        X
             dated June 7, 2016 re: Documents for 4PM meeting
             with Chad Martin; attachments (WIL_00000798-799)
     718.    Confidentiality and Non-competition Agreement          X


                                       68
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2326 Page 70 of 83




             between Hopewell- Pilot Project, LLC and Chad Martin
             [not executed]
             (WIL_00000800-802)
     719.    Private Placement Memorandum and Executive                X
             Summary for Hopewell-Pilot Project, LLC and Project
             Highlights with Madison County map units
             (WIL_00000803-811)
     720.    Hopewell-Pilot Project, LLC Subscription Booklet for      X
             Initial Additional Equity Shares dated May 31, 2016
             (WIL_00000812-830)
     721.    Amended and Restated Company Agreement of                 X
             Hopewell-Pilot Project, LLC
             (WIL_00000831-863)
     722.    Email from Mark Willis with conference information        X
             dated 6/7/2016 re: Meeting between Mark Willis/ Chad
             Martin/ Tom Tatham – Discuss Hopewell Opportunity
             (WIL_00000864)
     723.    Email chain from Tom Tatham to Justin Pannu dated
             8/18/2016 re: Profit Potential – Hopewell opportunities
             (WIL_00000865-869)
     724.    Email chain from Tom Tatham to Justin Pannu dated
             8/18/16 re: Talking points
             (WIL_00000870-872)
     725.    Email from Tom Tatham to Jerry Johns and Justin           X
             Pannu dated 8/31/16 re: Pro Forma Valuations given
             full dilution following full exercise of all Share
             Exchange Warrants, all Options and satisfaction of all
             Employee Milestones; attachments
             (WIL_00000873)
     726.    Proforma Pre & Post Valuations Hopewell-Pilot             X
             Project, LLC and Title Rover, LLC
             (WIL_00000874-880)
     727.    Email chain from Tom Tatham to Justin Panuu dated         X
             8/27/16 re: Dilution/ OA/ TR/ other provisions
             (WIL_00000881-883)
     728.    Email chain from Tom Tatham to Robert Humphrey            X
             dated 8/8/16 re: Hopewell-Pilot Project, LLC – Private
             Placement of Initial Additional Equity Shares (“IAE
             Shares”) – Confidential Information; attachments


                                       69
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2327 Page 71 of 83




             (WIL_00000884-886)
     729.    Executive Summary for Hopewell-Pilot Project, LLC
             (WIL_00000887-888)
     730.    Hopewell-Pilot Project, LLC Madison County unit map       X
             (WIL_00000889)
     731.    Hopewell-Pilot Project, LLC term sheet for the private
             placement of initial additional equity shares July 2016
             (WIL_00000890-897)
     732.    Title Rover, LLC Preliminary Business & Exploitation      X
             Plan June 2016
             (WIL_00000898-890)
     733.    Title Rover, LLC forms Exploitation – JV Cos
             (PowerPoint slide)
             (WIL_00000901)
     734.    Email chain from Tom Tatham to Justin Pannu, Jerry        X
             Johns, Chad Martin, Mark Willis and Richard Nawracaj
             dated 12/8/16 re: Hopewell-Pilot Project LLC –
             Progress report as of November 30, 2016; attachments
             (WIL_00000902-903)
     735.    Hopewell-Pilot Project, LLC progress report to            X
             investors and lenders as of November 30, 2016
             (WIL_00000904-905)
     736.    Email from Tom Tatham to Gil Lopez, Trent Stout,          X
             mmc/34@sbcglobal.net, Justin Pannu, Jerry Johns, Jeff
             Merla, ecsharp111@gmail.com, and Chad Martin dated
             12/7/16 re: Hopewell-Pilot Project, LLC – progress
             report as of November 30, 2016; attachment
             (WIL_00000906)
     737.    Hopewell-Pilot Project, LLC progress report to            X
             investors and lenders as of November 30, 2016
             (WIL_00000907-908)
     738.    Email chain from Justin Pannu to Tom Tatham dated         X
             1/12/17 re: Notice of annual members meeting for
             Hopewell-Pilot Project, LLC with proposed meeting
             agenda and selected information
             (WIL_00000909-911)
     739.    Email from Cliff Sharp to Tom Tatham, Jerry Johns,        X
             Chad Martin, Mark Willis, Jeff Merola, Richard
             Nawracaj, and Justin Pannu dated 9/30/16 re: Member


                                       70
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2328 Page 72 of 83




             Signature Page; attachment
             (WIL_00000912)
     740.    Member signature page for Hopewell- Pilot Project,       X
             LLC executed by Cliff Sharp
             (WIL_00000913)
     741.    Email chain from Jerry Johns to Mark Willis, Richard     X
             Nawracaj, Justin Pannu, Chad Martin, and Cliff Sharp
             dated 1/6/17 re: EnSource Investments LLC v. Thomas
             P. Tatham et al.
             (WIL_00000914-917)
     742.    Email chain from Tom Tatham to Justin Pannu dated        X
             10/28/16 re: Oct 28 Subscription Payment
             (WIL_00000918-920)
     743.    Email chain from Mark Willis to Tom Tatham dated         X
             10/27/16 re: FW: Oct 28 Subscription Payment
             (WIL_00000921-922)
     744.    Email chain from Tom Tatham to Justin Pannu and          X
             Cliff Sharp dated 10/5/16 re: Title Rover, LLC – Share
             Exchange Warrant – EW-8; attachment
             (WIL_00000923)
     745.    Share Exchange Warrant to exchange initial additional
             equity shares of Hopewell- Pilot Project, LLC for
             common shares of Title Rover, LLC (void after June
             30, 2017)
             (WIL_00000924-930)
     746.    Email chain from Tom Tatham to Justin Pannu dated
             9/30/16 re: EnSource Subscription Agreement to
             Hopewell Pilot-Project LLC
             (WIL_00000931-932)
     747.    Email chain from Tom Tatham to Justin Pannu dated
             9/30/16 re: EnSource Subscription Agreement to
             Hopewell Pilot-Project LLC; attachments
             (WIL_00000933-934)
     748.    Hopewell-Pilot Project, LLC initial additional equity
             shares subscription agreement executed by Tom
             Tatham, Mark Willis and Justin Pannu
             (WIL_00000935-949)
     749.    Schedule A – Member information,                         X
             (WIL_00000950-951)


                                       71
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2329 Page 73 of 83




     750.    Member signature page for Hopewell-Pilot Project,          X
             LLC (not executed)
             (WIL_00000952)
     751.    Email chain from Tom Tatham to Justin Pannu dated
             9/23/16 re: Increase in subscription amount.
             (WIL_00000953-954)
     752.    Email chain from Tom Tatham to Justin Pannu dated          X
             9/5/16 re: Proposed Language to Address and Resolve
             CPs
             (WIL_00000955-962)
     753.    Email from Justin Pannu to Tom Tatham dated 9/2/16         X
             re: EnSource Subscription Agreement; attachment
             (WIL_00000963)
     754.    Hopewell-Pilot Project, LLC initial additional equity
             shares subscription agreement executed by Justin Pannu
             (WIL_00000964-978)
     755.    Email chain from Tom Tatham to Justin Pannu dated
             8/23/16 re: Follow up diligence queries – intellectual
             property
             (WIL_00000979-981)
     756.    Email chain from Tom Tatham to Justin Pannu dated          X
             8/20/16 re: Due diligence list – drop box or online data
             room; attachments
             (WIL_00000982-985)
     757.    Due Diligence Legal Checklist – preliminary legal due
             diligence checklist – Hopewell-Pilot Project, LLC
             (WIL_00000986-994)
     758.    Due Diligence Legal Checklist – preliminary legal due
             diligence checklist – Title Rover LLC
             (WIL_00000995-1003)
     759.    Email chain from Tom Tatham to Justin Pannu dated
             8/18/16 re: talking points
             (WIL_00001004-1008)
     760.    Email chain from Tom Tatham to Justin Pannu dated          X
             8/17/16 re: Due diligence list – Drop box or online data
             room; attachments
             (WIL_00001009-1011)
     761.    Due Diligence Legal Checklist – preliminary legal due
             diligence checklist – Title Rover LLC


                                       72
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2330 Page 74 of 83




             (WIL_00001012-1020)
     762.    Due Diligence Legal Checklist – preliminary legal due
             diligence checklist – Hopewell-Pilot Project, LLC
             (WIL_00001021-1029)
     763.    Email from Justin Pannu to Tom Tatham dated 8/16/16
             re: Due Diligence List; attachment
             (WIL_00001030)
     764.    Due Diligence Legal Checklist – preliminary legal due
             diligence checklist – Hopewell-Pilot Project, LLC
             (WIL_00001031-1039)
     765.    Due Diligence Legal Checklist – preliminary legal due
             diligence checklist – Title Rover LLC
             (WIL_00001040-1048)
     766.    Email from Richard Nawracaj to Tom Tatham and
             Mark Willis dated 7/19/17 re: EnSource Investments
             LLC v. Thomas P. Tatham et al. Case No. 17 CV 0079;
             attachment
             (WIL_00001049)
     767.    Complaint for Case No. 17-CV-00079-H-JM, EnSource
             Investments LLC v. Thomas P. Tatham, et al.
             (WIL_00001050-1071)
     768.    Email from Richard Nawracaj to Tom Tatham and Pete       X
             Patterson dated 1/8/17 re: Hopewell Pilot Project
             (WIL_00001072-1073)
     769.    Email chain from Richard Nawracaj to Justin Pannu,       X
             Chad Martin, Jerry Johns, and Cliff Sharp dated 1/6/17
             re: EnSource Investments LLC v. Thomas P. Tatham et
             al.
             (WIL_00001074-1076)
     770.    Email chain from Tom Tatham to Richard Nawracaj          X
             dated 1/4/17 re: EnSource Investments LLC v. Thomas
             P. Tatham et al.
             (WIL_00001077)
     771.    Email from Richard Nawracaj to Tom Tatham and            X
             Mark Willis dated 1/4/17 re: EnSource Investments
             LLC v. Thomas P. Tatham et al; attachment
             (WIL_00001078)
     772.    Complaint, EnSource Investments LLC v. Thomas P.
             Tatham


                                      73
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2331 Page 75 of 83




             (WIL_00001079-1100)
     773.    Email chain from Richard Nawracaj to Tom Tatham        X
             dated 12/30/16 re: FWD: EnSource Investments, LLC;
             attachment
             (WIL_00001101)
     774.    Letter from Richard Nawracaj to Mark Willis re:
             Hopewell-Pilot Project, LLC Initial Additional Equity
             Shares Subscription Agreement dated September 29,
             2016 (the “Subscription Agreement”)
             (WIL_00001102)
     775.    Email chain from Richard Nawracaj to Tom Tatham
             and Justin Pannu dated 12/30/16 re: Final Subscription
             Payment due on or before December 31, 2016
             (WIL_00001103-1107)
     776.    Email chain from Tom Tatham to Richard Nawracaj
             dated 12/28/16 re: Hopewell – MH Monthly BS & PL –
             2016 Unaudited
             (WIL_00001108-1111)
     777.    Email chain from Richard Nawracaj to Tom Tatham
             dated 12/28/16 re: Hopewell – MH Monthly BS & PL –
             2016 Unaudited
             (WIL_00001112-1115)
     778.    Email chain from Tom Tatham to Richard Nawracaj
             dated 12/27/16 re: Hopewell – MH Monthly BL & PL –
             2016 Unaudited; attachment
             (WIL_00001116-1118)
     779.    Hopewell-Pilot Project, LLC Balance Sheets and Profit
             and Loss Statements from March 2016 to December
             2016
             (WIL_00001119-1140)
     780.    Email chain from Tom Tatham to Richard Nawracaj
             dated 12/16/16 re: Hopewell for Oct and Nov 2016 BS
             & PL; attachments
             (WIL_00001141)
     781.    Hopewell-Pilot Project, LLC Balance Sheet as of
             October 31, 2016
             (WIL_00001142)
     782.    Hopewell-Pilot Project, LLC Balance Sheet as of
             November 30, 2016


                                      74
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2332 Page 76 of 83




             (WIL_00001143-1144)
     783.    Hopewell-Pilot Project, LLC P&L March through
             October 2016
             (WIL_00001145)
     784.    Hopewell-Pilot Project, LLC P&L March through
             November 2016
             (WIL_00001146)
     785.    Email chain from Tom Tatham to Richard Nawracaj
             dated 12/26/16 re: FW: HW Detail 12-15-16 WAJE;
             attachment
             (WIL_00001147)
     786.    Hopewell-Pilot Project, LLC Transaction Detail by
             Account March 1 through December 15, 2016
             (WIL_00001148-1161)
     787.    Email chain from Tom Tatham to Richard Nawracaj
             dated 12/26/16 re: FW: Hopewell Financials 12-15-16
             WAJE; attachments
             (WIL_00001162)
     788.    Hopewell- Pilot Project, LLC A/P Aging Summary as
             of December 15, 2016
             (WIL_00001163)
     789.    Hopewell-Pilot Project, LLC Balance Sheet as of
             December 15, 2016
             (WIL_00001164-1165)
     790.    Hopewell-Pilot Project, LLC Profit & Loss March 1
             through December 15, 2016
             (WIL_00001166)
     791.    Email from Richard Nawracaj to Tom Tatham and
             Mark Willis dated 12/20/16 re: EnSource Investments
             Inc.; attachment
             (WIL_00001167)
     792.    Letter from Richard Nawracaj dated December 19,
             2016 re: Request for Inspection of Books and Records
             (WIL_00001168)
     793.    Email chain from Tom Tatham to Richard Nawracaj
             dated 11/11/16 re: Oct 28 Subscription Payment
             (WIL_00001169-1171)
     794.    Email chain from Tom Tatham to Richard Nawracaj
             dated 10/11/16 re: Third Amended and Restated


                                      75
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2333 Page 77 of 83




             company Agreement for Hopewell-Pilot Project, LLC
             as of 9/30/16 with amended Schedule A
             (WIL_00001172-1174)
     795.    Email chain from Tom Tatham to Richard Nawracaj
             10/7/16 re: Third Amended and Restated company
             Agreement for Hopewell-Pilot Project, LLC as of
             9/30/16 with amended Schedule A; attachment
             (WIL_00001175-1176)
     796.    Second Amended and Restated Company Agreement of
             Title Rover, LLC – effective September 1, 2016
             (WIL_00001177-1207)
     797.    Email chain from Richard Nawracaj to Tom Tatham,        X
             Justin Pannu, and Cliff Sharp dated 10/6/16 re: Title
             Rover, LLC – Share Exchange Warrant – EW-8
             (WIL_00001208)
     798.    Email chain from Tom Tatham to Richard Nawracaj
             dated 9/29/16 re: EnSource Subscription to Hopewell
             Pilot; attachments
             (WIL_00001209-1210)
     799.    Third Amended and Restated Company Agreement of         X
             Hopewell-Pilot Project, LLC – September 1, 2016
             [executed by members]
             (WIL_00001211-1249)
     800.    Second Amended and Restated Company Agreement of        X
             Title Rover, LLC – Effective: September 1, 2016
             (WIL_00001250-1280)
     801.    Email chain from Richard Nawracaj to Pat Doherty and    X
             Tom Tatham dated 9/22/16 re: Revised Company
             Agreement – Title Rover, LLC
             (WIL_00001281-1283)
     802.    Email chain from Richard Nawracaj to Pat Doherty and    X
             Tom Tatham dated 9/19/16 re: Revised Company
             Agreement – Title Rover, LLC; attachment
             (WIL_00001284-1285)
     803.    Second Amended and Restated Company Agreement of        X
             Title Rover – Effective: September 1, 2016
             (WIL_00001286-1313)
     804.    Email from Richard Nawracaj to Tom Tatham and
             Mark Willis dated 9/13/16 re: Execution Versions of


                                      76
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2334 Page 78 of 83




             Documents; attachments
             (WIL_00001314)
     805.    Guaranty Agreement dated September 13, 2016 by         X
             Mark Willis in favor of EnSource Investments LLC
             (not executed)
             (WIL_00001315-1321)
     806.    Secured Convertible Promissory Note dated September
             13, 2016 for $205,000 – Hopewell- Pilot Project LLC,
             borrower, and EnSource Investments, LLC, lender
             (WIL_00001322-1324)
     807.    Security Agreement dated September 13, 2016 between
             Hopewell-Pilot Project, LLC, debtor, and EnSource
             Invesments, LLC, secured party
             (WIL_00001325-1330)
     808.    Guaranty Agreement dated September 13, 2016 by         X
             Mark Willis in favor of EnSource Investments LLC
             (not executed)
             (WIL_00001331-1337)
     809.    Secured Convertible Promissory Note dated September
             13, 2016 for $205,000 – Hopewell- Pilot Project LLC,
             borrower, and EnSource Investments, LLC, lender
             (WIL_00001338-1340)
     810.    Email chain from Tom Tatham to Richard Nawracaj
             dated 9/13/16 re: Bridge Loan Documents
             (WIL_00001341-1344)
     811.    Email chain from Tom Tatham to Richard Nawracaj
             dated 9/13/16 re: Bridge Loan Documents
             (WIL_00001345-1348)
     812.    Email chain from Richard Nawracaj to Tom Tatham
             dated 9/12/16 re: Brige Loan Documents; attachments
             (WIL_00001349-1350)
     813.    Security Agreement dated September 13, 2016 between    X
             Hopewell-Pilot Project, LLC, debtor, and EnSource
             Investments LLC, secured party (not executed)
             (WIL_00001351-1356)
     814.    Security Agreement dated September 13, 2016 between    X
             Hopewell-Pilot Project, LLC, debtor, and EnSource
             Investments LLC, secured party (not executed)
             (WIL_00001357-1362)


                                      77
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2335 Page 79 of 83




     815.    Secured Convertible Promissory Note dated September    X
             13, 2016 for $205,000 – Hopewell- Pilot Project LLC,
             borrower, and EnSource Investments, LLC, lender (not
             executed)
              (WIL_00001363-1365)
     816.    Secured Convertible Promissory Note dated September    X
             13, 2016 for $205,000 – Hopewell- Pilot Project LLC,
             borrower, and EnSource Investments, LLC, lender (not
             executed)
             (WIL_00001366-1367)
     817.    Email chain from Tom Tatham to Richard Nawracaj
             dated 9/12/16 re: Bridge Loan Documents
             (WIL_00001368)
     818.    Secured Convertible Promissory Note dated September    X
             12, 2016 for $205,000 – Hopewell- Pilot Project LLC,
             borrower, and EnSource Investments, LLC, lender (not
             executed)
             (WIL_00001369-1370)
     819.    Security Agreement dated September 12, 2016 between    X
             Hopewell-Pilot Project, LLC, debtor, and EnSource
             Investments LLC, secured party (not executed,
             highlighted)
             (WIL_00001371-1376)
     820.    Email from Richard Nawracaj to Tom Tatham dated
             9/12/16 re: Bridge Loan Documents; attachments
             (WIL_00001377)
     821.    Secured Convertible Promissory Note dated September    X
             12, 2016 for $205,000 – Hopewell- Pilot Project LLC,
             borrower, and EnSource Investments, LLC, lender (not
             executed)
             (WIL_00001378-1379)
     822.    Guaranty Agreement dated September 12, 2016 by         X
             Mark Willis in favor of EnSource Investments LLC
             (not executed)
             (WIL_00001380-1387)
     823.    Security Agreement dated September 12, 2016 between    X
             Hopewell-Pilot Project, LLC, debtor, and EnSource
             Investments LLC, secured party (not executed)
             (WIL_00001388-1393)


                                      78
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2336 Page 80 of 83




     824.    Email chain from Tom Tatham to Richard Nawracaj
             dated 9/12/16 re: Revised Company Agreements;
             attachment
             (WIL_00001394-1398)
     825.    Promissory note dated August 13, 2016 between Mark      X
             Willis and Hopewell-Pilot Project LLC, makers, and
             EnSource Investments, LLC, payee (not executed,
             highlighted)
             (WIL_00001399-1400)
     826.    Email chain from Richard Nawracaj to Tom Tatham
             dated 9/6/16 re: EnSource Subscription Agreement
             (WIL_00001401-1402)
     827.    Email chain from Richard Nawracaj to Tom Tatham
             dated 9/6/16 re: EnSource Subscription Agreement;
             attachment
             (WIL_00001403-1404)
     828.    Hopewell-Pilot Project, LLC initial additional equity
             shares subscription agreement (executed by Justin
             Pannu)
             (WIL_00001405-1419)
     829.    Email chain from Tom Tatham to Richard Nawracaj         X
             dated 9/6/16 re: Proposed Language to Address and
             Resolve CPs
             (WIL_00001420-1429)
     830.    Email chain from Tom Tatham to Richard Nawracaj         X
             dated 9/5/16 re: Proposed Language to Address and
             Resolve CPs
             (WIL_00001430-1437)
     831.    Email chain from Tom Tatham to Richard Nawracaj         X
             dated 9/2/16 re: Proposed Language to Address and
             Resolve CPs
             (WIL_00001438-1442)
     832.    Email chain from Tom Tatham to Richard Nawracaj         X
             dated 9/2/16 re: Proposed Language to Address and
             Resolve CPs; attachment
             (WIL_00001443-1147)
     833.    Amended and Restated Company Agreement of Title         X
             Rover, LLC effective June 30, 2016 (not executed,
             highlighted)


                                       79
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2337 Page 81 of 83




             (WIL_00001448-1473)
     834.    Email chain from Justin Pannu to Mark Willis dated    X
             12/16/16 re: WebEx Presentation
             (WIL_00001474-1477)
     835.    Email chain from Justin Pannu to Mark Willis dated
             12/8/16 re: Hopewell-Pilot Project, LLC – Progress
             report as of November 30, 2016
             (WIL_00001478-1480)
     836.    Email chain from Justin Pannu to Tom Tatham dated     X
             9/29/16 re: EnSource Subscription to Hopewell Pilot
             (WIL_00001481-1483)
     837.    Email chain from Justin Pannu to Mark Willis dated
             9/13/16 re: Call with Mark Willis
             (WIL_00001484-1485)
     838.    Email chain from Richard Nawracaj to Tom Tatham       X
             dated 12/20/16 re: EnSource Investments, Inc.
             (WIL_00001486-1487)
     839.    Email chain from Richard Nawracaj to Mark Willis
             dated 12/18/16 re: WebEx Presentation
             (WIL_00001488-1493)
     840.    Email from Richard Nawracaj to Mark Willis dated
             12/16/16 re: EnSource Investments, LLC; attachment
             (WIL_00001494)
     841.    Letter from Richard Nawracaj to Mark Willis dated
             December 16, 2016 re: Hopewell-Pilot Project, LLC
             Initial Additional Equity Shares Subscription
             Agreement dated September 29, 2016 (the
             “Subscription Agreement”)
             (WIL_00001495)
     842.    Email chain from Richard Nawracaj to Tom Tatham       X
             dated 10/26/16 re: Oct 28 Subscription Payment
             (WIL_00001496-1498)
     843.    Email chain from Richard Nawracaj to tom Tatham       X
             dated 9/13/16 re: Execution Versions of Documents
             (WIL_00001499)
     844.    Email chain between John Martin and Brent Stanley
             dated 10/26/16-10/28/16 re: schedule. (WIL_2246-
             2247)



                                      80
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2338 Page 82 of 83




     845.    Email chain between Tom Tatham and Jerome Johns          X
             dated 8/26/16 with email chain between Justin Pannu
             and Tom Tatham below; Re: Follow Up Diligence
             Queries - Title Rover Dilution Issues. (WIL_3143-
             3153)
     846.    Development Plan (Statement of Work) between Willis      X
             Group US and Beyond Recognition LLC dated 6/24/16.
             (WIL_373-375)
     847.    Document titled General Summary of Pertinent Terms       X
             in that certain Settlement Agreement dated June 24,
             2016 as such agreement relates to Title Rover LLC.
             (WIL_620)
     848.    Email chain between Brent Stanley and Jerome Johns
             dated 7/18/16-7/26/16 with attachment: TitleRover July
             26.pptx. (WIL_3272-3274 (emails), WIL_3275-3285
             (attachment))
     849.    Memorandum of Agreement between Title Rover and
             Hopewell-Pilot Project dated 4/4/16. (WIL_443-444)
     850.    Hopewell-Pilot Project LLC Schedule of Consulting
             and Contractor Agreements. (WIL_445)
     851.    Intellectual Property Assignment between Mark Bush       X
             and Hopewell-Pilot Project dated 6/10/16. (WIL_1631-
             1632)
     852.    Hopewell-Pilot Project LLC Memorandum of                 X
             Agreement Consulting Services to be provided by Mark
             A. Bush June 10, 2016. (WIL_1665)
     853.    Willis Group Corporate Organization Chart,               X
             WIL_000172-WIL_000180
     854.    Willis Group Entity Summary, WIL_000376 –                X
             WIL_000395
     855.    Title Rover, LLC Schedule of Corporate Information,      X
             WIL_000747
     856.    Tesseract Apache 2.0 License (PLTF_003687-               X
             PLTF_003692)
     857.    Plaintiff Ensource Investments LLC’s Amended             X
             Complaint
     858.    Willis Defendants’ Answer to Amended Complaint           X
     859.    Tatham Defendants’ Answer to Amended Complaint           X



                                      81
Case 3:17-cv-00079-H-LL Document 144-1 Filed 11/06/19 PageID.2339 Page 83 of 83




     860.    Declaration of Mark A. Willis in support of Motion for X
             Summary Judgment or, in the Alternative, Motion for
             Summary Adjudication
     861.    Correspondence received by Panakos Law APC on
             11/5/19 re: Ensource Investments vs. Willis et al Case
             No. 3:17-cv-00079-H-LL with attachment, letter dated
             9/29/15 from BHP to Mark Willis. (PLTF_003693-
             PLTF_003694)
     862.    Plaintiffs’ Verified First Amended Petition for
             Damages and Application for Temporary Restraining
             Order and Injunctive Relief, Cause No. 2015-47495, In
             the District Court, Harris County, Texas, 129th Judicial
             District (PLTF_003695-PLTF_003725)
     863.    Affidavit of Mark Willis, Cause No. 2015-47495, In the
             District Court, Harris County, Texas, 129th Judicial
             District (PLTF_003726-PLTF_003727)




                                      82
